      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 1 of 122




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA              )
                                      )
v.                                    )        No.   19-10234-FDS
                                      )
JOHANNY MEJIA-NUNEZ                   )

                   DEFENDANT'S SENTENCING MEMORANDUM

                               I.    BACKGROUND

     Mr. Mejia-Nunez was raised in the Dominican Republic in

dire economic conditions.       He went hungry in his youth.        He left

school when he was only in the 8th grade, so that he could join

the work force and help his family financially.

     Mr. Mejia-Nunez is 44 years old.1         He has no criminal record

at all.     He is not a United States Citizen but has a green card.

He has lived in Pennsylvania since 2003.          He is married with six

children.

     Mr. Mejia-Nunez entered the United States in 2003, when he

was in his late 20's, with a fake visa.          He was later

apprehended by immigration due to the visa irregularities.              He

cooperated with border agents by immediately and unequivocally

admitting that his visa was false.         Agents placed him in removal

proceedings.    The immigration judge did not order his removal.

Rather, after considering all the circumstances, she waived his


1     The facts as set forth herein derive from the PSR, unless otherwise
stated.
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 2 of 122




unlawful entry and granted him a green card. See Attachment A,

Order of Immigration Judge Miriam K. Mills.

    Mr. Mejia-Nunez is blessed with an extremely close-knit and

supportive family, depicted in the photographs at the end of

this memo.

    Prior to his arrest, he lived with his wife Wendy, their

six children, and his mother.     Wendy describes Mr. Mejia-Nunez

as a "helpful, happy, outgoing man who is a great father and

companion." PSR ¶ 51. See also letter from Wendy Rodriguez,

Attachment B.   He has four siblings, two in Pennsylvania and two

in Massachusetts.   He has "close relationships with his

siblings, who are all aware of his involvement in the instant

offense and have remained supportive of him." PSR ¶48.          He

jointly owns a garage in Philadelphia with his siblings.             His

wife co-owns the family home in Philadelphia.

    Mr. Mejia-Nunez enjoys engaging with his community.

"Everyone in the neighborhood knows [the Mejia's] as a happy

family who likes to play." PSR ¶51.      He is "very involved" in

his local church and recreational softball league with his three

oldest children. PSR ¶56. See also, Attachment C, letter from

Holy Innocents Church; Attachment D, letter from Elbin Gonzalez;

Attachment E, letter from Kenny Arias; Attachment F, letter from

barbershop.

    Mr. Mejia-Nunez has "always be[en] employed ... since


                                    2
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 3 of 122




coming to the United States." PSR ¶62.         In the years prior to

his arrest, he earned money selling cars, working at Property

Creations LLC (his brother-in-law's construction company, see

Attachment G) and, most recently, as an Uber driver.

     It was in the latter position that the unlikely

circumstances giving rise to this offense occurred.             While

driving for Uber, a fare suggested that Mr. Mejia-Nunez could

make a great deal of money transporting drugs.           He offered Mr.

Mejia-Nunez his number.      Mr. Mejia-Nunez' involvement in this

case arose the moment he accepted that phone number.

     In May, 2019, with the assistance of a confidential

informant ("CI"), an undercover agent ("UC") made contact with a

Mexican National.     The UC expressed an interest in receiving a

shipment of fentanyl in Massachusetts.         The UC agreed to

purchase 5 kilos of 28 which were destined to Massachusetts for

$40,000 per kilo.

     The Mexican National's driver transported the shipment on

May 18, 2018, but was stopped in New York due to a broken

windshield and arrested. TR. 55:252 - 56:4; 56:9-11; 57:11-15.

     Following that failed delivery, the Mexican National was

"apologetic and was essentially scrambling to put the deal back

together[,]" and promised to "make it good[.]" TR. 56:15-21.


2     Reference is made to the transcript of the June 18, 2019 detention and
probable cause hearing in this case. Attachment H.


                                      3
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 4 of 122




    Despite the Mexican National's struggles to "make it good,"

TR. 56:15-21, the deal remained derailed for a period of several

weeks, TR 56:25 - 57:3, while the Mexican National attempted to

recruit a replacement driver. TR 57:11-15.

    The Mexican National finally resurfaced on June 8, 2018. TR

56:22-24.    The Mexican National spent the three weeks between

May 18 and June 8 trying to acquire a replacement driver - Mr.

Mejia Nunez. TR 57:11-15.

    Law enforcement ultimately decided to postpone the

transaction until June 12, 2019.

    Police established the date, time, and location of the

delivery. TR 58:2-4.    Mr. Mejia-Nunez had "zero" say in the

date, time, or location of the delivery. TR 58:2-6.

    At all times, the parties to the transaction provided Mr.

Mejia-Nunez with the bare minimum information which would allow

him to execute his single purpose of driving the narcotics from

New York to Massachusetts.     He was not informed how much money

he would be picking up in exchange for the contraband he was

transporting. TR: 58:11-16.     The parties agreed that, as soon as

the transaction was completed, all communication with Mr. Mejia-

Nunez was to terminate.     The Mexican National instructed that no

phone numbers or other information was to be shared with him. TR

70:5-10.    Those involved in orchestrating the transaction -- the

Mexican National and the UC -- agreed that Mr. Mejia-Nunez would


                                    4
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 5 of 122




be "cut out" as soon as the instant deal was complete.

TR 70:14-21.

     The delivery was accomplished at a hotel parking lot in

Lawrence.     Mr. Mejia-Nunez arrived in one car with his niece

following in another.      While wearing a wire, the CI approached

Mr. Mejia-Nunez as he was seated in the driver's seat of the

first car.     The recording3 establishes that after exchanging

greetings in Spanish and English, the CI responded to Mr. Mejia-

Nunez with, "no Spanish sorry man."         In the ensuing exchange,

the CI made various statements, to which Mr. Mejia-Nunez

responded with "yeah" (or some variation) or "hmm?," with the

exception of answering "five" to the question "how much?" and

asking the CI to put the money in the other car.           Mr. Mejia-

Nunez never articulated what he had in the car.           Rather, when

asked "China White?" Mr. Mejia-Nunez answered, "hmm?"            When

asked "China White?" again, he made no audible response.             When

asked "China white?" a third time, he said "yes."

     Following his arrest, and with the aid of a Spanish

speaking officer, Mr. Mejia-Nunez supplied a statement to

police.     He accepted full responsibility for his offense.            He

clarified that he knew he was transporting drugs but did not

know what kind of drugs he was transporting. TR 61:15-18.


3     The audio recording is supplied in a media file. Attachment I. The
conversation between CI and Mr. Mejia-Nunez commences at minute marker 19:51.


                                      5
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 6 of 122




      Mr. Mejia-Nunez explained to police how he became involved

in the transaction.     He indicated that he would be paid $5,000

for driving the drugs to Massachusetts.        His payment represented

2.5% of the proceeds of the transaction.

      Mr. Mejia-Nunez has remained in custody since his June 12,

2019 arrest.

      Mr. Mejia-Nunez' family has suffered greatly in his

absence.   His wife Wendy's "heart is broken [and] she cannot

imagine her life without him." PSR ¶51.        She "had to stop

working and collect unemployment as she is now a single mother."

Id.   His children have "missed him very much since his arrest."

PSR ¶52.

      Mr. Mejia-Nunez is stricken by his own stupidity and the

carnage it has caused in the lives of his loved ones.           He knows

his actions have "destroyed his family ... and feels guilty" for

what he has done. PSR ¶56.      The family has not yet figured out

how to tell the six children about what will happen to him

following completion of his sentence.        As a consequence, "his

children do not know that he will most likely be deported to the

Dominican Republic." Id.

      The parties agree that Mr. Mejia-Nunez has no prior drug

involvement of any kind prior to this incident. PSR ¶23.           He has

no prior record at all. 33-34.

      For purposes of federal immigration law, Mr. Mejia-Nunez'


                                     6
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 7 of 122




conviction constitutes an aggravated felony, regardless of the

length or type of sentence. 8 U.S.C. § 1101(a)(43)(B).

Consequently, he is subject to expedited removal from the United

States, 8 U.S.C. § 1227(a)(2)(B) and is ineligible for

cancellation of removal. 8 U.S.C. § 1229b(a)(3).         He is

permanently ineligible for a finding of good moral character, a

necessary condition precedent to naturalization. 8 U.S.C. §§

1101(f)(8), 1427(a).    His conviction also renders him

inadmissible for life. 8 U.S.C. § 1182(a)(2)(A)(i)(II).

                          II. THE GUIDELINES

    The parties agree that, because he is responsible for more

than four but less than twelve kilograms of fentanyl, Mr. Mejia-

Nunez' base offense level is 34.        USSG § 2D1.1(c)(3).

    Because the parties agree that Mr. Mejia-Nunez qualifies

for a mitigating role adjustment, his base offense level is

reduced to 31. USSG § 2D1.1(a)(5)(A)(B)(ii).

    The parties agree that Mr. Mejia-Nunez clearly and timely

accepted responsibility, as a consequence of which, his offense

level is further reduced by 3 to level 28. USSG § 3E1.1(a),(b).

    The parties agree that Mr. Mejia-Nunez meets the five

criteria contained within USSG § 5C1.2(a), reducing his offense

level to 26. USSG § 2D1.1(b)(18).

    Finally, while the parties agree that Mr. Mejia-Nunez'

total offense level must be reduced due to his mitigating role


                                    7
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 8 of 122




in the offense, the extent of that reduction is in controversy.

     A. Mitigating Role Adjustment.

     Probation contends that Mr. Mejia-Nunez merits a role

adjustment because his "participation in this offense appears to

be a one-time occurrence, where he was paid to transport drugs,

and there is no evidence that he had any information as to the

larger scale operation." PSR ¶23.        Yet, probation concludes that

only a two-level reduction as a "minor participant" is

warranted. USSG § 3B1.2(b).

     On the other hand, Mr. Mejia-Nunez contends that the Court

should apply a four-level reduction to reflect his role as a

minimal participant. USSG § 3B1.2(a).

     This dispute is certainly in line with the historical

implementation of role adjustments.        While the United States

Sentencing Commission ("USSC") ostensibly arrived at the

guidelines "by taking an empirical approach that used as a

starting point data estimating pre-guidelines sentencing

practice"4 in order to establish a "heartland"5 of typical cases

reflecting the criminal conduct covered by the guidelines, the

drug guidelines jettisoned that empirical approach by scaling

the guidelines not to data, but to the weight-based minimum



4    U.S. Sentencing Guidelines Manual § 1A.1.3 (1987)
5    U.S. Sentencing Guidelines Manual § 1A.4.B (1987).


                                     8
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 9 of 122




mandatory sentencing structure contained in the Anti-Drug Abuse

Act of 1986, Pub. L. No. 99-570, 100 Stat. 3207 (1986) ("ADAA").6

In so doing, the USSC ignored not only the "empirical approach"

which informs the guidelines, but also the ADAA's specific

legislative intent that its mandatories apply only to "kingpins"

and similar leaders and managers, not low-level drug offenders.7

     Fueling the disconnect between actual culpability and

guidelines application, the role adjustments for cases outside

of the identified "heartland" are rarely applied:

           Only about 7% of drug trafficking defendants
           receive an aggravating role adjustment, and
           only about 13% receive a mitigating role
           adjustment. Thus, with respect to four out
           of five defendants, their sentencing ranges
           reflect no differentiation at all based on
           their role in the offense.

           United States v. Diaz, No. 11-CR-00821-2
           (JG), 2013 U.S. Dist. LEXIS 11386, at *77
           (E.D.N.Y. Jan. 28, 2013).

     Given that grim data, it is no surprise that probation

seeks to deny Mr. Mejia-Nunez the adjustment which most

accurately reflects his role as the pawn of an unindicted

kingpin.

     1. Application Note 3(c).



6     U.S. Sentencing Comm'n, Fifteen Years of Guidelines Sentencing: An
Assessment of How Well the Federal Criminal Justice System is Achieving the
Goals of Sentencing Reform 49 (2004).
7     U.S. Sentencing Comm'n, Report to the Congress: Mandatory Minimum
Penalties in the Federal Criminal Justice System 24 (2011).


                                      9
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 10 of 122




     Application Note 3(c) to USSG § 3B1.2 directs the Court to

consider five factors in evaluating the extent to which a

mitigating role adjustment applies:

           Factor 1 "the degree to which the defendant understood
           the scope and structure of the criminal activity."

     A rich factual record establishes Mr. Mejia-Nunez' complete

ignorance of the "scope and structure of the criminal activity

at issue."

     Mr. Mejia-Nunez was recruited as a last-minute replacement

for the Mexican National's usual delivery driver, following that

driver's arrest on May 18, 2018.        A "scrambling" Mexican

National, desperate to put a botched deal back together,

recruited Mr. Mejia-Nunez -- an Uber driver -- at the 11th hour

to stand in for his regular driver.        When Mr. Mejia-Nunez was

enlisted, he was kept in the dark as to every aspect of the

transaction not absolutely essential to the minimal role he

played in its consummation - the parties explicitly agreed that

he would be excluded from receiving any other information.              He

was told nothing about the identity of any of the involved

parties.     He had not the feintest glimpse of the scope, scale,

or hierarchy of the involved organization or organizations.              He

was not told the type of drug he was transporting, nor the

amount of money he was to collect.        The express plan was to

immediately sever ties with Mr. Mejia-Nunez the minute the


                                   10
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 11 of 122




transaction was complete.



          Factor 2 - "the degree to which the defendant
          participated in planning or organizing the criminal
          activity."

    Mr. Mejia-Nunez had no role in brokering the deal and had

no input regarding the expected redistribution of the fentanyl.

He played no role in negotiating the type of drugs sold, the

quantity of drugs sold, the purity or packaging of drugs sold,

or the price of the drugs sold.      All of the planning and

organizing was arranged between the Mexican National, the CI,

and the UC - apparently before Mr. Mejia-Nunez was even

recruited.   Mr. Mejia-Nunez had no role in planning or

organizing at all.

          Factor 3 - "the degree to which the defendant
          exercised decision-making authority or influenced the
          exercise of decision-making authority."

    Mr. Mejia-Nunez was not granted any decision-making

authority at all.    As established at the probable cause hearing,

he had "zero" say in any aspect of the deal - including where it

occurred, when it occurred, or how it would be conducted.

          Factor 4 - "the nature and extent of the defendant's
          participation in the commission of the criminal
          activity, including the acts the defendant performed
          and the responsibility and discretion the defendant
          had in performing those acts."

    The architects of the transaction ensured that Mr. Mejia-



                                   11
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 12 of 122




Nunez' participation in the crime was limited to the bare-

essentials of driving the load.      He did not participate in

finding customers, recruiting workers, negotiating transactions,

setting prices, packaging drugs, cutting drugs, or arranging

their delivery.     He was granted no discretion of any kind; as

stated above, he had no control over any aspect of the

transaction - down to the most mundane details including the

date, time, and location of its occurrence.

          Factor 5 - "the degree to which the defendant stood to
          benefit from the criminal activity."

    Mr. Mejia-Nunez bore nearly all of the risk of a large-

scale drug transaction, but received almost none of the reward.

He had no proprietary interest in the drugs.        The transaction

itself contemplated a sticker price of $200,000 (5 kilograms at

$40,000 per kilogram) - a fact of which Mr. Mejia-Nunez was

wholly ignorant.    He was to be paid only $5,000 for his role,

which represented just 2.5% of the proceeds of the transaction.

Yet, as the man who carried the drugs on hand, he bore almost

100% of the risk.

    2. Application Note 4.

    Application Note 4 provides that the minimal participant

adjustment "is intended to cover defendants who are plainly

among the least culpable of those involved in the conduct of a

group. Under this provision, the defendant's lack of knowledge


                                   12
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 13 of 122




or understanding of the scope and structure of the enterprise

and of the activities of others is indicative of a role as

minimal participant." (emphasis added).

    Probation agrees that "there is no evidence that he had any

information as to the larger scale operation." PSR ¶23.          As

Application Note 4 makes clear, that lack of knowledge is the

quintessential characteristic of a minimal participant.          Despite

the presence of this key characteristic, probation contends that

only a two-level reduction is appropriate.        Probation's position

lacks support in the law or the facts.

    In support of its argument, probation first relies on the

quantity of the drugs involved. PSR p. 23.        By relying on drug

quantity in the role in the offense context, probation

fundamentally misapprehends the purpose of the adjustment.              The

mitigating role adjustment and corresponding guideline cap are

animated by, and respond "to concerns that base offense levels

derived from the Drug Quantity Table in § 2D1.1 overstate the

culpability of certain drug offenders who meet the criteria for

a mitigating role adjustment under § 3B1.2."). U.S. Sentencing

Guidelines Manual app. C, vol. II, amend. 640 (2012).          The role

adjustments are designed to more closely approximate the

relative culpability of each participant in any given

conspiracy, regardless of the amount of drugs involved. See,

e.g., United States v. Johnson, 379 F. Supp. 3d 1213, 1222 (M.D.


                                   13
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 14 of 122




Ala. 2019).    That they fail to do so will be discussed

separately.    It is sufficient to say that the drug quantity has

no bearing on the application of the role in the offense

adjustment.8

     Probation next errs by comparing Mr. Mejia-Nunez' actions

to those of his niece who followed him to the hotel.            Probation

contends that by following Mr. Mejia-Nunez to the transaction,

her role was that of a minimal participant, and his role was

more than that.     The comparison is inapt: the niece was not a

participant at all.      "[T]o be considered a participant it is ...

necessary that an individual gives knowing aid in some aspect of

the criminal activity." United States v. Acevedo-Lopez, 873 F.3d

330, 336-38 (1st Cir. 2017).       The niece did not "give[] knowing

aid," rather, at the conclusion of the investigation, the

government found no "evidence to demonstrate that she knew what

the defendant was engaged in[.]" PSR ¶14.9

     In focusing on the niece, probation ignored the actual




8     To that point, it is noteworthy that the Department of Justice found
that, due to the nature of sophisticated conspiracies involved in large-scale
drug enterprises, individuals on the periphery were more likely to be
involved with more drugs than "street-level dealers and almost as much as
high-level dealers." U.S. Dep't of Justice, Nat'l Inst. of Justice, An
Analysis of Non-Violent Drug Offenders with Minimal Criminal Histories 12
(1994).


9     This is not to say that the Court cannot consider Mr. Mejia Nunez'
decision to bring his niece along in its overall 18 U.S.C. 3553(a) analysis.


                                     14
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 15 of 122




participant10 to whom Mr. Mejia-Nunez must be compared: the

Mexican National who actually owned the drugs.11           Compared to the

Mexican National, the propriety of a minimal participant

adjustment here is beyond credible debate.

     Mr. Mejia-Nunez' role was that of one-time replacement

courier.   In 2011, the USSC published a report which identified

the various roles in drug cases by analyzing 15 percent of all

drug cases reported in fiscal year 2009. U.S. Sentencing Comm'n,

2011 Report to the Congress: Mandatory Minimum Penalties in the

Federal Criminal Justice System, at 165 (2011).           This data

allowed the USSC to identify nine distinct categories of

"offender function." Id. at 166.

     As the individual who only "transport[ed] or carr[ied]

drugs using a vehicle or other equipment," the USSC categorizes

Mr. Mejia-Nunez' role as "courier." Id. Notably, the "courier"

role is the eighth lowest out of the Sentencing Commission's

nine categories of "offender functions" which decrease in

culpability. Id.     Only the role of "mule" is less serious, and

that role is distinguished from that of a courier only by virtue


10    The guidelines specifically exclude the undercover officer as a
participant. USSG § 3B1.1, Application Note 1. Although the CI may qualify
as a conspirator, the government provided insufficient information regarding
its involvement (and crucially, involvement preceding its work as an
informant) to permit an understanding of its extent.
11    Other participants need not be charged for the mitigating role
adjustment to apply. United States v. Groenendal, 557 F.3d 419, 426-27 (6th
Cir. 2009).


                                     15
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 16 of 122




of the latter's use of a vehicle to facilitate transport while

the former transports the drugs on his person. Id. at 167.

    Thus, under the USSC's own definition, Mr. Mejia-Nunez'

"courier" role is "plainly among the least culpable" in the

instant offense.

    That a person acted as a courier does not automatically

entitle him to the "minimal participant" reduction, because

"some couriers may be fringe participants in a drug-trafficking

scheme, but others may be more central to the plot." United

States v. Quinones-Medina, 553 F.3d 19, 23 (1st Cir. 2009).             In

Quinones-Medina, though the defendant "labor[ed] to portray

himself as a simple courier who was participating in his first

drug transaction," the evidence showed otherwise. Id. at 22.

The evidence suggested that "he played an active role in the

cocaine-sale negotiations. In that capacity, he attended at

least two face-to-face meetings with the putative purchaser,

during which the participants discussed not only the planned

sale of five kilograms of cocaine but also the possible

transport of even larger quantities of contraband from St.

Thomas to Puerto Rico." Id. at 23.       On this evidence, that

defendant was neither "less culpable than most of those with

whom he collogued [nor] the mine-run of other miscreants who

have committed similar crimes." Id. at 22. Cf. United States v.

Vargas, 560 F.3d 45, 48 (1st Cir. 2009) (inconsistent statements


                                   16
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 17 of 122




combined with information from cooperating witness cast doubt on

truthfulness of defendant's claimed ignorance of the scope of

the conspiracy and degree of complicity).

      In contrast, Mr. Mejia-Nunez is the archetypal minimal

participant.    He is the "fringe participant" described in

Quinones-Medina, supra at 23.

      Mr. Mejia-Nunez' conduct in this case compares favorably to

that in United States v. Cabrera, 567 F.Supp. 2d 271, 272 (D.

Mass. 2008).     Cabrera was recruited at the last minute to pick

up drugs brought from Texas, had no role in negotiating the

deal, and had no proprietary interest in the drugs. Id.           The

purchasers did not trust him and he was to receive a small

piece-work wage which had no bearing on the actual value of the

drugs. Id.     He had no prior record and was unknown to police.

Id.

      Like the instant case, the true culprits escaped

prosecution.    Like Mr. Mejia-Nunez, Cabrera got caught "holding

the bag." Id.

      In granting Cabrera a four-level reduction for his role as

a minimal participant, the Court observed:

           Looking beyond the fortuity of whom the
           government caught in this sting to the
           importers, high level supplier, growers,
           money-launderers, financiers, etc., Cabrera
           is clearly among the least culpable. Id.

      Mr. Mejia-Nunez is materially indistinguishable from

                                    17
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 18 of 122




Cabrera.   He had no proprietary interest in the drugs.         He had

never been involved in any drug activity before this

transaction.   He was recruited in a last-minute effort to

salvage a botched deal, following which those in control

intended to exclude him upon its completion.        His role was as

mechanical, minimal, and fungible as exists in the drug trade -

that of a one-time backup mule.      The organization provided him

no information, no decision-making authority, no discretion, and

negligible reward, despite his shouldering all of the risk.

These circumstances combine to establish him as "plainly among

the least culpable of those involved in the conduct of a group"

- the Mexican National and his unidentified conspirators.

    Stated simply, Mr. Mejia-Nunez acted on the farthest margin

of the instant conspiracy as a one-time replacement courier.            He

must be afforded a four-level reduction pursuant to USSG §

3B1.2(a), resulting in a total offense level of 22.

                        III. CRIMINAL HISTORY

    Mr. Mejia-Nunez has no prior record, placing him in

criminal history category I. USSG § 4A1.1.

                 IV.   FACTORS WARRANTING DEPARTURE
                        OR NON-GUIDELINES SENTENCE.

    Based upon a total offense level of 22 and criminal history

category I, the guidelines recommend a sentence range of 41 to

51 months' imprisonment. USSG §5A.       However, the Court has



                                   18
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 19 of 122




flexibility in sentencing.     For the reasons discussed herein,

and for other reasons that he may articulate at the sentencing

hearing, Mr. Mejia-Nunez requests that the Court sentence him to

imprisonment for not more than 21 months.        Mr. Mejia-Nunez

submits that this sentence is "sufficient, but not greater than

necessary" to achieve the sentencing purposes of 18 U.S.C. §

3553(a).

    A. The Drug Quantity Does Not Reflect Mr. Mejia-Nunez'
       Culpability.

    As in all such cases, the driving factor of Mr. Mejia-

Nunez' guidelines score is the weight of the drugs.          However,

reflecting the pioneering traditions of the judiciary in this

Commonwealth, in 2008, the Honorable Justice Nancy Gertner

(ret.) was among the first to recognize that the sentencing

guidelines' focus on drug quantity results in

           a classic case of false uniformity[, which]
           occurs when we treat equally individuals who
           are not remotely equal because we permit a
           single consideration, like drug quantity, to
           mask other important factors. Drug quantity
           under the Guidelines treats as similar the
           drug dealers who stood to gain a substantial
           profit, here the purchasers who escaped, and
           the deliveryman, Cabrera, who received
           little more than piecework wages.

           Cabrera, supra, at 273.

    Judges may "vary from the Guidelines based solely on

[their] judgement that the policies behind the guidelines are

wrong." United States v. Irey, 612 F.3d 1160, 1212 (11th Cir.


                                   19
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 20 of 122




2010) (en banc) citing United States v. Kimbrough, 552 U.S. 85,

109-10 (2007).

    Following Judge Gertner's lead, many federal judges have

done just that because they recognize that "drug quantity is a

poor proxy for culpability," Diaz, supra at *72. See also

Johnson, supra at 1217; United States v. Hayes, 948 F. Supp. 2d

1009 (N.D. Iowa 2013); United States v. Saldana, No. 1:17-cr-

271-1, 2018 U.S. Dist. LEXIS 110790 (W.D. Mich. July 3, 2018);

United States v. Ibarra-Sandoval, 265 F. Supp. 3d 1249 (D.N.M.

2017); United States v. Carrillo, No. 2:17-cr-00082-KJM, 2020

U.S. Dist. LEXIS 31338 (E.D. Cal. Feb. 21, 2020); United

States v. Vang, 789 F. Supp. 2d 1020 (E.D. Wis. 2011); United

States v. Woody, No. 8:09CR382, 2010 U.S. Dist. LEXIS 72909 (D.

Neb. July 20, 2010).

    These courts have recognized that the weight-based

guidelines do not arise from "the Commission's exercise of its

characteristic institutional role' to 'base its determinations

on empirical data and national experience." Johnson, supra at

1217-1218.   Rather, as discussed more fully supra at II.A, the

USSC patterned § 2D1.1 on the 1986 ADAA, which "used the weight

(and thus quantity) of the drugs involved in the offenses as the

sole proxy to identify 'major' and 'serious' dealers." Id. at

1219 (citations omitted).

    In Mr. Mejia-Nunez' case, "drug quantity most assuredly is


                                   20
       Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 21 of 122




not an accurate proxy" for his culpability. Cabrera, supra at

277.    Like the defendant in Cabrera, there is a substantial

difference between Mr. Mejia-Nunez and the Mexican drug lord who

owned the drugs, and who escaped prosecution: Mr. Mejia-Nunez is

            a first offender ... sent on a mission about
            which he knew little and from which he was
            to make little money ... [T]he way [Mr.
            Mejia-Nunez] came into the transaction makes
            it clear that his culpability is unrelated
            to the amount of [fentanyl] on offer. He did
            not negotiate the sale or know the quantity
            involved before meeting the agents. As far
            as [Mr. Mejia-Nunez] was concerned, the
            quantity was only happenstance; it could
            equally have been 1.4 kg or 28 kg ...
            Indeed, it would not be surprising if [Mr.
            Mejia-Nunez] was selected precisely because
            he ... had limited information and thus
            could compromise the operation as little as
            possible.

            Id. at 277 - 278.

       The mitigating role adjustment and cap which apply to Mr.

Mejia-Nunez are "limited and do not come close to offsetting the

high quantity-driven base offense level." Id. at 272-273; see

also Johnson, supra at 1222 ("the mitigating and aggravating

role adjustments under USSG §§ 3B1.1 and 3B1.2 allow for only up

to eight levels of differentiation. This pales in comparison to

the up to 32 levels of differentiation among defend[ants] based

on drug quantity enshrined by USSG § 2D1.1(c).")

       Additionally, if escalating punishment by weight is meant

to deter trafficking narcotics in large quantities, then in this

                                     21
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 22 of 122




case such a deterrence is non-sensical in conjunction with the

adjustment for minimal participation. For any deterrence to have

an effect on the decisions of a defendant, the defendant would

have to become more involved in any narcotics transaction. By

punishing an ignorant offender for the weight of the narcotics,

the law is punishing someone for being a minimal participant.

    Kingpins and profiteers possess an ownership interest in

their narcotics.    In those cases, it makes sense to vary penalty

by the scale of the offender's enterprise, with street dealers

getting more lenient sentences than international drug lords.

But as to those who occupy fringe "worker" roles such as

couriers like Mr. Mejia-Nunez, the link between weight and

culpability is attenuated.     An accurate metric of culpability

for these non-stakeholders is tied to the role they play, not

the scope of the enterprise or the "happenstance" of how much is

put in their car. Cabrera, supra at 277 - 278.

    USSG § 5K2.0(a)(3) authorizes downward departures where a

circumstance already taken into account in determining the

guideline range exists to a degree that the guidelines do not

adequately account for.     Alternatively, the Court can impose a

non-guidelines sentence.     Either mechanism is appropriate for

the Court to sentence Mr. Mejia-Nunez below his guidelines range

in order to reflect that his guidelines score overrepresents his

culpable conduct.


                                   22
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 23 of 122




    B. The Court Must Account for the Additional Consequence of
       Deportation Flowing from Mr. Mejia-Nunez' Conviction.

    In United States v. Hercules, 947 F.3d 3 (1st Cir. 2020),

the First Circuit held that a sentencing court may consider the

immigration consequences of a conviction in determining the

appropriate sentence.    The Supreme Court has recognized that

"deportation is an integral part -- indeed, sometimes the most

important part -- of the penalty that may be imposed on

noncitizen defendants[.]" Padilla v. Kentucky, 559 U.S. 356, 364

(2010).

    Although Mr. Mejia-Nunez is not a United States citizen, he

has made the United States his family home for nearly 17 years.

He and his wife are raising six children together in

Pennsylvania, some of whom are United States citizens and some

of whom are permanent residents.        His mother and four siblings

live in the United States.

    Despite his long-standing history and family ties in this

country, his conviction in this case renders him deportable,

inadmissible, and ineligible for naturalization, with virtually

no avenue for discretionary relief. 8 U.S.C. § 1101(a)(43)(B); 8

U.S.C. § 1227(a)(2)(A)(ii); 8 U.S.C. § 1229b(a); 8 U.S.C. §

1101(f)(8); 8 U.S.C. § 1427(d); 8 U.S.C. §§


                                   23
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 24 of 122




1182(a)(2)(A)(i)(II), (h).

     In other words, unlike citizens convicted of the same

offense, Mr. Mejia-Nunez will suffer the additional penalty of

lifetime banishment from his home and his family.            Those

consequences are particularly stinging in the case of Mr. Mejia-

Nunez who, as the PSR reflects, is deeply connected with his

family, all of whom reside in the United States.

     After completing his prison sentence, it is practically

inevitable that he will enter immigration custody, after which

he will be permanently deported.          Mr. Mejia-Nunez will never

return to the life he knew before his arrest.           He will never

again enter the home where his beloved wife and children reside.

He will no longer be there to raise them.          That Mr. Mejia-Nunez

faces exile from his family and home as a consequence of his

crime is not a marginal component of his case.           As Justice

Brandeis observed nearly a century ago, "To deport ... deprives

[one] of liberty...; of all that makes life worth living." Ng

Fung Ho v. White, 259 U.S. 276, 284 (1922).          It is one of the

harshest penalties ever provided by law.12         That Mr. Mejia-Nunez

12    Though the punishment of banishment has been employed since ancient
times, at the time this country was founded, our founders were repulsed by
it; so much so that "very likely the Constitution would have failed of
ratification if the members of the state conventions had been told that the
proposed national government would be able to throw people out of this
country." Michael A. Armstrong, Banishment: Cruel and Unusual Punishment, at
759, U. Pa. L. Rev (1962) quoting Chafee, Three Human Rights in the
Constitution of 1787, at 205-206 (1956) and citing Douglas, An Almanac of
Liberty, 135 (1954).


                                     24
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 25 of 122




suffers this fate, when others who commit the identical offense

do not, can and must be accounted for in determining the

appropriate sentence.

     C. The Court Must Account for Mr. Mejia-Nunez' Health in
        Ascertaining the Appropriate Sentence.

     Mr. Mejia-Nunez suffers from mixed hyperlipidemia and

obesity.    Although these conditions would have no relevance to

his sentence under normal conditions, current circumstances are

far from normal in the wake of the COVID-19 pandemic.

     Mr. Mejia-Nunez' most recent medical records reflect a BMI

of 37.57.    The CDC cautions that having a BMI of 30 or higher

increases a person's risk of severe illness from COVID-19.13                 The

CDC also identifies cardiovascular disease as a factor which can

increase one's risk of serious illness related to COVID-19. Id.

     The CDC has warned that correctional and detention

facilities "present[] unique challenges" for control of the

virus, confirming what common sense already tells us - that

prisoners live in congregate settings exposes them to higher

risk of exposure and, in the case of those like Mr. Mejia-Nunez

who present underlying illnesses, death from the virus.14              Mr.

Mejia-Nunez' medical conditions, and the elevated risks those



     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html#obesity
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
     detention/guidance-correctional-detention.html


                                    25
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 26 of 122




conditions pose through continued incarceration during the

pandemic, should be considered in imposing sentence.

     D. No Further Deterrence is Needed to Protect the Public.

     18 U.S.C. § 3553(a) instructs that the factors to consider

in determining a defendant's sentence include deterrence and

protecting the public from their further crimes.           But the

available data shows that prison sentences have little impact on

the "opioid epidemic" or recidivism - and even less so in the

case of low-level offenders such as Mr. Mejia-Nunez, a one-time

courier.

           "[T]he federal prison population soared
           [from 5,000 to 92,000 between 1980 and 2015]
           without delivering a convincing public
           safety return. In fact, self-reported use of
           illegal drugs increased between 1990 and
           2014 ... as has the availability of heroin,
           cocaine, and methamphetamine as indicated by
           falling prices and a rise in purity."

           The PEW Charitable Trusts, More Imprisonment
           Does Not Reduce State Drug Problems, 2
           (March 8, 2018).15

     "The surge in federal prison spending has also failed to

reduce recidivism.     The rate of federal drug offenders who leave

prison and are placed on community supervision but commit new

crimes or violate the conditions of their release has been

roughly a third for more than three decades." Id.



15    Available at https://www.pewtrusts.org/en/research-and-analysis/issue-
briefs/2018/03/more-imprisonment-does-not-reduce-state-drug-problems


                                     26
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 27 of 122




    The government's primary rationale for seeking

incarceration in drug cases is in service of its ill-fated war

on drugs.    But where the uncontested evidence shows that

incarceration is a wholly impotent weapon in that war, further

incarceration of Mr. Mejia-Nunez to "send a message" is entirely

unwarranted.

    Likewise, additional incarceration is unnecessary to

specifically deter Mr. Mejia-Nunez from committing similar

crimes.     Mr. Mejia-Nunez was 43 years old at the time of the

instant offense.    That he has no criminal history points places

him among the least likely of all offenders to recidivate.

Cabrera, supra, at 279 (individuals "with zero criminal history

points are less likely to recidivate than all other offenders.")

Frankly, that Mr. Mejia-Nunez lived for 43 years without any

prior drug involvement provides ample support for the inference

that he will not re-offend.     To the extent that any punishment

is necessary to further chasten him, that Mr. Mejia-Nunez has

spent fourteen months in jail, and now faces lifetime exile from

his family for his first and only crime more than adequately

accomplishes that goal.

                       V. RECOMMENDED SENTENCE

    This Honorable Court should impose a sentence of

imprisonment of not more than 21 months, which constitutes a 20-

month variance from the low-end guideline sentence of 41 months


                                   27
      Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 28 of 122




applicable to offenders in criminal history category I with a

total offense level of 22.

     A 21-month variance is appropriate for several reasons.

     First, flowing from the judiciary's recognition,

nationwide, that the sentencing regime in drug cases does not

reflect the "heartland" of drug offenses, the "average sentences

in cocaine and heroin cases have ... consistently been about 20

months below the bottom end of the applicable range."16

     Thus, a 21-month variance is "need[ed] to avoid unwarranted

sentence disparities among defendants with similar records who

have been found guilty of similar conduct." 18 U.S.C. §

3553(a)(6).

     Second, the variance is necessary to compensate for the

fact that, as to Mr. Mejia-Nunez, in his role of one-time

courier, the guidelines place a disproportionate emphasis on

drug weight.    Given his lack of proprietary interest in the

narcotics, the penalty should be weighted principally on his

role in the offense, with little consideration of the


16    Diaz, supra at *49, citing Judge Patti B. Saris, Chair, U.S. Sentencing
Comm'n, Prepared Testimony Before the Subcommittee on Crime, Terrorism, and
Homeland Security, Committee on the Judiciary, United States House of
Representatives (Oct. 12, 2011), at 33, 36, 43, available at
http://www.ussc.gov/Legislative_and_Public_Affairs/Congressional_Testimony_an
d_Reports/Testimony/20111012_Saris_Testimony.pdf and U.S. Sentencing Comm'n,
Preliminary Quarterly Data Report: 3rd Quarter Release, Preliminary Fiscal
Year 2012 Data, Through June 30, 2012 37, fig. H (2012) (depicting the
average sentence in all drug trafficking cases from Fiscal Years 2007 to 2011
to be about 20 months below the bottom end of the average Guidelines range
minimum).


                                     28
        Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 29 of 122




"happenstance" of drug weight.

    Third, the proposed variance takes into consideration the

draconian penalty of deportation which Mr. Mejia-Nunez will

suffer, and which similarly situated offenders will not, as a

direct result of the instant offense.

    Fourth, the variance is warranted in light of the elevated

risk to Mr. Mejia-Nunez' health and safety while incarcerated

during the time of a pandemic.

    Finally, the requested variance is warranted when

considering that general deterrence is ineffective as applied to

this particular offense category, and further specific

deterrence is unnecessary given the time already served and the

inevitable immigration consequences which will follow.

                               VI. CONCLUSION

    For the reasons stated above, Mr. Mejia-Nunez respectfully

requests that this Honorable Court impose a sentence of 21

months.



                                           Respectfully submitted,
                                           Johanny Mejia-Nunez
                                           By and through his Attorney,
                                           /s/ Murat Erkan
                                           Murat Erkan, BBO# 637507
                                           Erkan & Associates, LLC
                                           300 High Street
                                           Andover, MA 01810
Date:     December 8, 2020                 (978) 474-0054



                                      29
     Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 30 of 122




                        CERTIFICATE OF SERVICE

     I, Murat Erkan, hereby certify that this document, filed
through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on December 8, 2020.

/s/ Murat Erkan
Murat Erkan, BBO# 637507
Erkan & Associates, LLC
300 High Street
Andover, MA 01810




                                   30
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 31 of 122




                              31
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 32 of 122




                         Attachment A




                              32
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 33 of 122




                         Attachment B




                              33
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 34 of 122




                         Attachment C




                              34
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 35 of 122




                         Attachment D




                              35
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 36 of 122




                         Attachment E




                              36
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 37 of 122




                         Attachment F




                              37
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 38 of 122




                         Attachment G




                              38
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 39 of 122




                         Attachment H




                              39
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 40 of 122




                       81,7(' 67$7(6 ',675,&7 &2857
                     )25 7 ( ',675,&7 2) 0$66$& 86(776




  81,7(' 67$7(6 2) $0(5,&$

            3ODL WLII
                                            &ULPL DO $FWLR
  Y                                         1R       PM            -&

  -2 $11   0(-,$ 181(

            'HIH GD W




                  ()25( 7 ( 2125$ /( -(11,)(5 &    2$/
                     81,7(' 67$7(6 0$ ,675$7( -8' (



                  '(7(17,21 $1' 352 $ /( &$86(       ($5,1



                               -X H



               -RK    -   0RDNOH 8 LWHG 6WDWHV &RXUWKRXVH
                               &RXUWURRP 1R
                             2 H &RXUWKRXVH :D
                          RVWR   0DVVDFKXVHWWV




                           /L GD :DOVK 535 &55
                          2IILFLDO &RXUW 5HSRUWHU
               -RK    - 0RDNOH 8 LWHG 6WDWHV &RXUWKRXVH
                       2 H &RXUWKRXVH :D   5RRP
                         RVWR   0DVVDFKXVHWWV
                           OZDOVKVWH R JPDLO FRP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 41 of 122




  $33($5$1&(6

  2   HKDOI RI WKH     RYHU PH W

       81,7(' 67$7(6 $77251( 6 2)),&(
           $86$ &RUH 6WHL EHUJ
       2 H &RXUWKRXVH :D
        RVWR   0DVVDFKXVHWWV

       FRUH   VWHL EHUJ XVGRM JRY


  2   HKDOI RI WKH 'HIH GD W

       (5.$1   $662&,$7(6
           0XUDW (UND   (VT
            LJK 6WUHHW
       $ GRYHU 0DVVDFKXVHWWV

       PXUDW HUND ODZ FRP




              3URFHHGL JV UHFRUGHG E VRX G UHFRUGL J D G
                SURGXFHG E FRPSXWHU DLGHG VWH RJUDSK
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 42 of 122




                                    ,1'(;

  :,71(66                                ',5(&7    &5266 5(',5(&7 5(&5266

  '($1 /H9$1 ,(

             0V   6WHL EHUJ
             0U   (UND

  -25 8,1 0(-,$

             0U   (UND
             0V   6WHL EHUJ


                              ( ;    ,     , 7 6


                                '(6&5,37,21                        5(&(,9('

   29(510(17 (; , ,76

     $   3




                                '(6&5,37,21                        5(&(,9('

  '()(1'$17 (; , ,76

    $
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 43 of 122




                              3 5 2 & ( ( ' , 1             6

               7 ( &/(5.       7RGD      LV -X H                     :H UH R    WKH

  UHFRUG L     WKH PDWWHU RI                                     M             FDVH

   XPEHU LV         0-

               :LOO FRX VHO SOHDVH LGH WLI              WKHPVHOYHV IRU WKH

  UHFRUG

               06    67(,1 (5           RRG      , KDYH WR WKL N            DIWHU RR

   RXU    R RU      &RUH     6WHL EHUJ DSSHDUL J R              EHKDOI RI WKH 8 LWHG

  6WDWHV   D G , ZDV JRL J WR DVN               RX      , MXVW VH W P       L WHU

  XSVWDLUV WR JHW D SLHFH RI SDSHU , OHIW                   EXW , ZDV JRL J WR DVN

  LI LW ZRXOG EH RND         LI VKH VDW DW FRX VHO WDEOH MXVW WR DVVLVW

  PH ZLWK WKH H KLELWV D G MXVW WR JLYH KHU H SHULH FH

               7 ( &2857          HV   WKDW ZRXOG EH IL H

               06    67(,1 (5          7KD N    RX

               7 ( &2857       6R , JXHVV ZH OO WDNH D EUHDN ZKH HYHU

  , PHD    L        RXU TXHVWLR L J ZKH HYHU VKH FRPHV EDFN L

               06    67(,1 (5          6KH VKRXOG EH EDFN L          D PL XWH      EXW

   HV     7KD N      RX   -XGJH

               7 ( &2857       $OO ULJKW

               05    (5.$1        HOOR     RXU       R RU       RRG DIWHU RR          0

   DPH LV $WWRU H         0XUDW (UND          D G , P UHWDL HG FRX VHO IRU WKH

  'HIH GD W

               7 ( &2857       $OO ULJKW         $ G VR ZH UH KHUH IRU ERWK D

  GHWH WLR     KHDUL J D G D SUREDEOH FDXVH KHDUL J                    0U   (UND          GLG

   RX ZLVK WR JR IRUZDUG ZLWK ERWK RI WKHVH KHDUL JV"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 44 of 122




              05    (5.$1    3OHDVH        RXU    R RU

              7 ( &2857      $ G , X GHUVWD G WKDW WKH 'HIH GD W KDV

   RW EHH    L WHUYLHZHG        6R        D G , WKL N 0U         RUN PD       KDYH

  H SODL HG WR       RX   , ZLOO     HHG D SUHWULDO VHUYLFHV L WHUYLHZ D G

  D UHSRUW WR PDNH D GHFLVLR              , GLG     W N RZ ZKDW HYHU R H V

  VFKHGXOHV ZHUH VR , P KDSS          WR JR IRUZDUG LI IRONV ZRXOG OLNH

  WR GR WKDW       EXW , ZLOO    HHG WR JHW D UHSRUW             :KH    , JHW D

  UHSRUW    , EHOLHYH 3UREDWLR        ZLOO PDNH LW DYDLODEOH DW                RXU

  RIILFH    LV WKDW FRUUHFW        LI IRONV ZD W WR FRPH D G VHH LW"

              8 6    352 $7,21       7KDW V WUXH         RXU    R RU      , ZLOO OHW

  WKHP N RZ

              7 ( &2857      2ND       6R WKH       RX ZLOO KDYH WR JR WR

  3UREDWLR     ORRN DW LW       D G R FH , JHW WKH UHSRUW              , OO JLYH     RX

     KRXUV RU VR WR ILOH D           FRPPH WV WKDW         RX KDYH ZLWK UHVSHFW

  WR WKH UHSRUW

              05    (5.$1    7KD N     RX     RXU       R RU

              7 ( &2857      2ND       6R , KDYH          LV WKLV      RXU

              06    67(,1 (5         HV    LW LV    D G KHU      DPH LV .D OD

  6HUIRVV

              7 ( &2857      6R , KDYH       RYHU PH W V ( KLELWV               , KDYH

  IRXU H KLELWV IURP WKH         RYHU PH W         0U    (UND     GR    RX KDYH D

  FRS   RI WKH H KLELWV"

              05    (5.$1    , GLG UHFHLYH D FRS                RXU    R RU     7KD N

   RX

              7 ( &2857      $OO ULJKW        $ G GR      RX KDYH D       REMHFWLR
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 45 of 122




  WR WKHLU DGPLVVLR        IRU SXUSRVHV RI WKLV KHDUL J"

              05   (5.$1     , GR     RW      RXU    R RU      7KD N    RX

              7 ( &2857      2ND        $OO ULJKW         6R   RYHU PH W ( KLELWV

     D G , WKL N WKHUH ZHUH PXOWLSOH FRPSR H WV RI                      WKURXJK

  DUH DGPLWWHG IRU SXUSRVHV RI WKLV KHDUL J R O

                 RYHU PH W ( KLELWV          $ WR    3 D G     WR      UHFHLYHG L

              HYLGH FH

              7 ( &2857      0V    6WHL EHUJ        GR    RX KDYH D ZLW HVV"

              06   67(,1 (5        , GR       RXU    R RU      7DVN )RUFH 2IILFHU

  'HD   /H9D JLH ZLOO EH WHVWLI L J IRU WKH                 RYHU PH W

              7 ( &/(5.      3OHDVH UDLVH          RXU ULJKW KD G

              :LW HVV VZRU

              7 ( :,71(66      , GR

              7 ( &/(5.      3OHDVH VWDWH          RXU IXOO     DPH IRU WKH UHFRUG

  D G VSHOO    RXU ODVW      DPH

              7 ( :,71(66      0      DPH LV 'HD         /H9D JLH    / H FDSLWDO

  9 D    J L H

              7 ( &/(5.      7KD N      RX      3OHDVH EH VHDWHG

              7 ( :,71(66      7KD N       RX

              06   67(,1 (5        0D   , EHJL           RXU   R RU"

              7 ( &2857       HV

              06   67(,1 (5        7KD N      RX

              '($1 /H9$1 ,(        KDYL J EHH       GXO   VZRU   E     WKH &OHUN

  ZDV H DPL HG D G WHVWLILHG DV IROORZV

                              ',5(&7 (;$0,1$7,21
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 46 of 122




       06    67(,1 (5

  4         ,I    RX FRXOG SOHDVH WHOO WKH &RXUW ZKHUH          RX UH HPSOR HG

            , P D 0DVVDFKXVHWWV 6WDWH 3ROLFH RIILFHU DVVLJ HG DV D

  WDVN IRUFH RIILFHU ZLWK           RPHOD G 6HFXULW   , YHVWLJDWLR V

  4          RZ OR J KDYH      RX EHH   DVVLJ HG DV D WDVN IRUFH RIILFHU WR

   RPHOD G 6HFXULW "

            5RXJKO          HDUV

  4         3ULRU WR WKDW UHVSR VLELOLW        RI MXPSL J R     DV D WDVN IRUFH

  RIILFHU         GR   RX KDYH SULRU ODZ H IRUFHPH W H SHULH FH"

             HV

  4          RZ OR J        , P DVVXPL J WKH 0DVV    6WDWH 3ROLFH EHIRUH      RX

  EHFDPH D 7)2         LV WKDW FRUUHFW"

            &RUUHFW

  4         $ G KRZ OR J ZHUH       RX ZLWK WKHP SULRU WR       RXU VHUYLFH DV D

  WDVN IRUFH RIILFHU"

            , YH EHH      ZLWK WKH 6WDWH 3ROLFH IRU        HDUV L    WRWDO   6R

  URXJKO                  HDUV SULRU

  4         3ULRU WR WKDW D        ODZ H IRUFHPH W H SHULH FH"

            1R    PD DP

  4         $V D WDVN IRUFH RIILFHU ZLWK        RPHOD G 6HFXULW     ZKDW NL GV

  RI FDVHV KDYH           RX EHH   SULPDULO   IRFXVL J R   L    WKH ODVW FRXSOH

  RI    HDUV"

            7KH SULPDU      IRFXV RI RXU L YHVWLJDWLR V        D G P VHOI

  L FOXGHG         DUFRWLF UHODWHG RIIH VHV D G PR H        ODX GHUL J

  L YHVWLJDWLR V
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 47 of 122




  4        DYH       RX EHH    VHHL J D   VSHFLILF GUXJV WKDW        RX UH VHHL J

  PRUH RI D         XSWLFN L    WKHLU VWDII"

           HV       PD DP

  4       ,V WKHUH R H L         SDUWLFXODU WKDW   RX YH EHH    VHHL J D

  SUREOHP ZLWK"

          ,    WKH ODVW VHYHUDO       HDUV WKH ELJ XSWLFN L     WKH GUXJ EHL J

  GLVWULEXWHG D G VROG L           WKH DUHD LV IH WD        O

  4       ,V WKHUH D VSHFLILF DUHD L           WKH 6WDWH RI 0DVVDFKXVHWWV

  ZKHUH LW VHHPV DV WKRXJK WKH LVVXHV RU WKH VDOH RI IH WD                   O KDV

  UHDOO       EHH    R   WKH ULVH"

           HV       PD DP

  4       $ G ZKHUH ZRXOG WKDW EH"

          7KH PDMRULW         RI RXU L YHVWLJDWLR V FXUUH WO        DUH EHL J

  FR GXFWHG L         WKH /DZUH FH DUHD

  4       :KDW W SHV RI WKL JV DUH         RX VHHL J KDSSH      L   WKH /DZUH FH

  DUHD DV LW UHODWHV WR WKH VDOH RI IH WD              O"

          :H UH VHHL J D ODUJH XSWLFN L          WKH VWUHHW OHYHO

  GLVWULEXWLR         RI LW DV ZHOO DV WKH EXON OHYHO GLVWULEXWLR            RI

  LW

  4       ,V WKHUH       EDVHG R     WKH L YHVWLJDWLR V     RX YH GR H   D

  VSHFLILF RULJL            RI ZKHUH WKH ODUJH DPRX WV RI       EXON DPRX WV

  RI IH WD          O VHHP WR EH RULJL DWL J"

           HV       PD DP

  4       :KHUH LV WKDW"

          7KDW V FRPL J IURP           WKH EXON DPRX WV RI      DUFRWLFV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 48 of 122




  VSHFLILFDOO    IH WD   O   DUH FRPL J IURP WKH 6RXWKZHVW ERUGHU RI

  WKH 8 LWHG 6WDWHV

  4    :RXOG WKDW L FOXGH 0H LFR"

         HV    PD DP

  4    $V D WDVN IRUFH RIILFHU       KDYH   RX KDG WKH RSSRUWX LW      WR

  ZRUN ZLWK ZKDW ZH DOO UHIHU WR DV FR ILGH WLDO L IRUPD WV"

         HV    PD DP

  4    $ G DUH FR ILGH WLDO L IRUPD WV RIWH         SDLUHG ZLWK D ODZ

  H IRUFHPH W RIILFHU ZKR VRUW RI RYHUVHHV WKHP"

         HV    7KHUH ZRXOG EH D FR WUROOL J RIILFHU          HV    PD DP

  4    $ G WKHUH ZDV D FR ILGH WLDO L IRUPD W XVHG L          WKH FDVH

  WKDW ZH UH KHUH IRU WRGD       FRUUHFW"

       7KDW LV FRUUHFW

  4    $ G KH ZRUNHG X GHU WKH VXSHUYLVLR         RU ZLWK D KD GOHU RU

  VRPHR H IURP    6,"

       7KDW LV FRUUHFW

  4    $ G ZRXOG WKH SHUVR      ZKR KH ZRUNHG ZLWK     GLG   RX KDYH D

  RSSRUWX LW    WR VSHDN ZLWK KLP EHIRUH WRGD "

         HV    PD DP

  4    $ G LV LW D PDOH"

         HV    PD DP

  4    $ G GLG KH DGYLVH       RX WKDW WKLV LV VRPHR H       WKLV LV WKH

  ILUVW WLPH KH V ZRUNHG ZLWK WKLV &, RU KDV WKLV &, EHH

  XWLOL HG E    ODZ H IRUFHPH W L     WKH SDVW"

       7KLV &, KDV EHH       XWLOL HG E   ODZ H IRUFHPH W L       WKH SDVW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 49 of 122




  4       $ G LV WKLV D &, WKDW V ZRUNL J RII D                FKDUJHV RU LV WKLV

  D &, WKDW V EHL J SDLG"

          7KLV LV D &, WKDW , EHOLHYH LV EHL J PR HWDULO                 SDLG

  4       $ G LV WKHUH D                KDYH   RX UHFHLYHG D    L IRUPDWLR          WKDW

  OHDGV    RX WR EHOLHYH WKDW WKLV &, KDV KDG D                LVVXHV

  VL FH         LVVXHV     PHD L J SUREOHPV ZRUNL J DV D &, VL FH

  MRL L J DV D SDLG PR LWRUHG &,"

          , KDYH    RW UHFHLYHG D           SUREOHP L IRUPDWLR       ZLWK UHJDUG WR

  WKLV SDUWLFXODU &,           R    PD DP

  4       $ G KDV WKLV &,          WR    RXU X GHUVWD GL J     EHH    SURYH    WR EH

  UHOLDEOH ZLWK L IRUPDWLR              DV SURYLGHG D G ZRUN WKDW KDV EHH

  GR H L    WKH SDVW"

           HV    PD DP

  4       7KHUH ZDV DOVR ZKDW ZH UHIHU WR DV D 8& RU X GHUFRYHU

  RIILFHU XVHG L         WKLV FDVH       FRUUHFW"

          &RUUHFW

  4       $ G WKHUH DUH VRPH WLPHV ZKHUH D              X GHUFRYHU FRPHV L

  ODWHU L       WKH JDPH      'R    RX N RZ ZKH     L   UHODWLR      WR WKLV

  L YHVWLJDWLR      VWDUWL J WKH X GHUFRYHU ZDV L WURGXFHG L WR WKLV

  L YHVWLJDWLR "

          , EHOLHYH WKH X GHUFRYHU ZDV L WURGXFHG L WR WKLV

  L YHVWLJDWLR      VHYHUDO ZHHNV DIWHU WKH EHJL             L J RI WKH

  L YHVWLJDWLR

  4       :DV WKH        WR   RXU X GHUVWD GL J         ZKR ZDV WKH FR ILGH WLDO

  L IRUPD W ILUVW VSHDNL J ZLWK DERXW GHOLYHULHV RI IH WD                      O"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 50 of 122




          7R P    UHFROOHFWLR      WKH FR ILGH WLDO L IRUPD W L     WKLV

  L YHVWLJDWLR       ZDV VSHDNL J ZLWK D 0H LFD       DWLR DO ZKR ZDV D

  GUXJ VXSSOLHU RI          DUFRWLFV L WR WKH 8 LWHG 6WDWHV

  4       $ G LV LW       RXU X GHUVWD GL J WKDW WKH &, ULJKW IURP WKH

  JHW JR EURXJKW WKLV L IRUPDWLR         WR WKH X GHUFRYHU"

          7KDW LV FRUUHFW

  4       'RHV WKDW KDYH D       WKL J WR GR ZLWK WKHUH EHL J D OD JXDJH

  EDUULHU EHWZHH          WKH &, D G WKLV 0H LFD    DWLR DO"

           HV     PD DP

  4       'RHV WKH &, VSHDN IOXH W 6SD LVK"

          7KH &, GRHV       RW VSHDN D   6SD LVK

  4       6R D     FR YHUVDWLR V ZRXOG KDYH KDG WR KDYH EHH        ZLWK WKH

  0H LFD        DWLR DO D G VRPHR H ZKR VSHDNV 6SD LVK       FRUUHFW"

          &RUUHFW

  4       $ G GLG WKH X GHUFRYHU RIILFHU L         WKLV FDVH VSHDN IOXLG

  6SD LVK"

           HV     PD DP

  4       :KDW ZHUH ZH WDONL J DERXW L         WHUPV RI    ZKDW ZDV WKH

  0H LFD        DWLR DO VD L J L    WHUPV RI WKH DPRX WV WKDW KH ZD WHG

  WR KDYH VROG L WR 0DVVDFKXVHWWV"

          7KH FR ILGH WLDO L IRUPD W       WKURXJK WKH FR YHUVDWLR      ZLWK

  WKH 0H LFD        DWLR DO    ZDV DGYLVL J WKDW KH ZD WHG VXSSOLHV RI

  IH WD     O L    WKH 0DVVDFKXVHWWV DUHD       7KH 0H LFD     DWLR DO ZDV

  L GLFDWL J WKDW KH ZDV JRL J WR EH VKLSSL J DSSUR LPDWHO

  NLORV RI IH WD          O L WR WKDW DUHD L   WKH YHU    HDU IXWXUH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 51 of 122




  4     'LG      ZDV WKHUH D     L YHVWLJDWLR    GR H RU DWWHPSWHG L WR

  ZKHWKHU WKLV 0H LFD        DWLR DO    DV ZH UHIHU WR KLP   ZDV DFWXDOO

  UHDO RU PD EH MXVW LPDJL L J RU SOD L J SUHWH G"

        , EHOLHYH WKHUH ZDV L YHVWLJDWLR        GR H WU L J WR LGH WLI

  KLP   EXW LW ZDV    RW IUXLWIXO

  4     ,W ZDV    RW IUXLWIXO"

        &RUUHFW

  4     6R WKHUH V    R LGH WLILFDWLR      WKDW V EHH    PDGH DW WKLV

  SRL W"

        &RUUHFW

  4     $ G ZKH      RX VD      NLORV    OHW V WDON IRU D PL XWH        RX

  VDLG WKDW /DZUH FH LV D      DUHD WKDW     RX YH VHH    DV D WDVN IRUFH

  RIILFHU     D ODUJH DPRX W RI IH WD      O EHL J VROG L WR WKLV DUHD

  FRUUHFW"

        7KDW LV FRUUHFW

  4     :KDW DPRX WV DUH      RX JH HUDOO    VHHL J R    WKH FDVHV WKDW

   RX UH L YROYHG L "

        :HOO    WKH L YHVWLJDWLR    WKDW ZH RSHUDWH      ZH WH G WR

  L YHVWLJDWH ODUJHU DPRX W FDVHV         6R ZH WU   WR GHDO ZLWK NLORV

  RU DERYH     :H UH VHHL J D    ZKHUH IURP PXOWLSOH NLORV WR VPDOOHU

  VWUHHW OHYHO DPRX WV GHSH GL J R        WKH L YHVWLJDWLR

  4     $ G ZKH      RX VD   VWUHHW OHYHO DPRX WV    LV WKHUH D    DPRX W

  WKDW V W SLFDO L     WHUPV RI VWUHHW OHYHO VDOHV RU DUH ZH WDONL J

  D   ZKHUH     RX N RZ   IURP R H JUDP WR KRZ PXFK"      ,V WKHUH D

  UD JH"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 52 of 122




           ,W YDULHV      EXW L    WKH IH WD      O    ZKDW ZH UH W SLFDOO

  VHHL J LV IL JHUV D G DERYH              ZKLFK LV WH     JUDPV RI IH WD         O D G

  DERYH

  4         RX MXVW FDOOHG LW D IL JHU"

           &RUUHFW

  4        $ G ZK    LV LW UHIHUUHG WR DV WKDW"

            HFDXVH LW V SDFNDJHG L          OLNH D IL JHU ORRNL J GHYLFH           D G

  LW V WH        JUDPV

  4        6R WKDW V JH HUDOO        ZKDW    RX UH VHHL J RI IH WD         O LV

  WKRVH DPRX WV"

           2   VWUHHW OHYHO ZLVH        HV    PD DP

  4        :HUH    RX L   /DZUH FH     0DVVDFKXVHWWV R        -X H     WK RI         "

            HV    PD DP

  4        7KDW ZDV ODVW :HG HVGD "

           &RUUHFW

  4        3ULRU WR WKDW GDWH        ZKH    GLG   RX EHFRPH L YROYHG L         WKH

  L YHVWLJDWLR       WKDW XOWLPDWHO         OHG WR WKH DUUHVW RI WKH

  'HIH GD W"

           3ULRU WR WKH       WK    , ZDV L YROYHG D GD        HDUOLHU     R   WKH

      WK   L YROYL J WKLV GLUHFW L YHVWLJDWLR

  4        $ G L    VSHDNL J ZLWK WKH X GHUFRYHU D G UHDGL J VRPH

  SUHOLPL DU        UHSRUWV   GR     RX KDYH D        LGHD RI ZKH    WKH

  L YHVWLJDWLR       DFWXDOO       EHJD "

            HV    PD DP

  4        :KH    ZDV WKDW"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 53 of 122




         , EHOLHYH WKH L YHVWLJDWLR           EHJD   DW VRPH SRL W L    0D    RI

  WKLV   HDU

  4      $ G ZKDW GLG LW FR VLVW RI SULRU WR            RX EHFRPL J L YROYHG

  R   WKH      WK"

         7KH L YHVWLJDWLR        WR     IURP P    UHDGL J RI WKH UHSRUWV

  FR VLVWHG RI 0D       WKH &, ZDV L     FR WDFW ZLWK D 0H LFD         DWLR DO

  2 FH WKH &, VWDUWHG WR HVWDEOLVK WKLV FR WDFW              FR YHUVDWLR V

  ZHUH KDG ZLWK WKH FR WUROOL J DJH W DERXW WKH L YHVWLJDWLR

  ,W EHFDPH PRUH L YROYHG EHWZHH             WKH &, D G WKH 0H LFD      DWLR DO

  L   WKH EHJL       L J RI -X H      7KHUH ZDV VRPH FR YHUVDWLR       KDG

  DURX G -X H        WK EHWZHH   WKH 0H LFD       DWLR DO   WKH &,    DERXW

  D G WKH 8& DERXW D         DUFRWLF GHOLYHU      WKDW ZH ZHUH WU L J WR

  UHTXHVW      D G XOWLPDWHO     R    -X H    WK ZH DWWHPSWHG WR GR WKLV

   DUFRWLF WUD VDFWLR

  4      $ G ZKH       RX WDON DERXW WKH FRPPX LFDWLR V RU WKH

  FR YHUVDWLR V EHWZHH        WKH 0H LFD        DWLR DO D G WKH &,     DIWHU

  WKH &, ILUVW WROG WKH X GHUFRYHU DERXW LW RU              6, DERXW LW      ZDV

  WKH X GHUFRYHU SUHVH W GXUL J D             WHOHSKR LF FR YHUVDWLR

  EHWZHH     WKH 0H LFD      DWLR DO D G WKH &,"

         3ULRU WR -XO          -X H     WK , GR      RW EHOLHYH   R

  4      $ G SKR H FR YHUVDWLR V EHWZHH           WKH 0H LFD      DWLR DO D G

  HLWKHU WKH &, RU WKH 8&          ZHUH WKRVH UHFRUGHG"

         7KH    ZHUH DOO UHFRUGHG        HV    PD DP

  4         DYH WKH     HW EHH     WUD VFULEHG"

         7KH    KDYH    RW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 54 of 122




  4       7KRVH DUH L      ( JOLVK RU 6SD LVK"

          7KH    ZRXOG EH L    6SD LVK    PD DP

  4       6R WKRVH     HHG WR EH WUD VODWHG L WR ( JOLVK D G WKH

  WUD VFULEHG       FRUUHFW"

          &RUUHFW

  4        XW    RX YH EHH     JLYH   D JH HUDO LGHD RI ZKDW WUD VSLUHG

  GXUL J WKRVH FR YHUVDWLR V           FRUUHFW"

           HV    PD DP

  4        XW    RX GR    W KDYH D     VSHFLILFV L    WHUPV RI GDWHV RWKHU

  WKD    ZKDW V L      WKH UHSRUW"

          &RUUHFW

  4       6R OHW V        OHW PH DVN    RX ZKH     GLG WDON RI D GULYHU

  KRZ PXFK EHIRUH -X H          WK GLG WDON RI D GULYHU WKDW ZDV JRL J

  WR EH VKRZL J XS ZLWK IH WD           O VWDUW"

          , EHOLHYH URXJKO      DURX G -X H       WK WKHUH ZDV FR YHUVDWLR

  EHWZHH    WKH 0H LFD        DWLR DO D G WKH 8& D G L IRUPD W DERXW D

  GULYHU WKDW WKH 0H LFD          DWLR DO ZDV JRL J WR EH VKLSSL J XS

  WKLV ZD       JHWWL J DUUHVWHG RI VRPH VRUW L        1HZ   RUN   D G WKH   R

  -X H     WK WKHUH ZDV DFWXDO FR YHUVDWLR           ZLWK ZKDW WKH 0H LFD

   DWLR DO GHVFULEHG DV WKH GULYHU RI WKH GUXJV WKDW ZRXOG EH

  FRPL J XS IRU WKH WUD VDFWLR           ZH ZHUH WU L J WR SXW L     PRWLR

  4       6R WKHUH ZDV VRPH FR YHUVDWLR             MXVW WR VRUW RI SXW D

  FDS R    WKDW     WKHUH ZDV VRPH NL G RI FR YHUVDWLR        EHWZHH   WKH

  0H LFD        DWLR DO D G WKH &, D G WKH 8& DERXW D GULYHU WKDW

  XOWLPDWHO      GLG     W PDNH LW EHFDXVH WKH      JRW DUUHVWHG L   1HZ
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 55 of 122




   RUN"

          &RUUHFW

  4       $ G VR WKH GHDO KDG WR EH SXVKHG EDFN EHFDXVH WKDW GULYHU

  ZDV   R OR JHU DYDLODEOH"

          &RUUHFW

  4       $W VRPH SRL W ZDV WDON RI D RWKHU GULYHU UDLVHG E            WKH

  0H LFD        DWLR DO"

           HV    PD DP

  4       'R    RX N RZ ZKH    WKDW ZDV"

          , EHOLHYH WKDW ZDV R      -X H    WK

  4       $ G ZDV D GHDO VFKHGXOHG WR WDNH SODFH R           -X H    WK DW D

  WLPH"

          7KHUH ZDV      RW

  4        RZ ZDV WKH GDWH RI         RX VDLG -X H       WK ZDV WKH GDWH LW

  ZDV RULJL DOO       VFKHGXOHG IRU   FRUUHFW"

           HV    PD DP

  4        RZ ZDV WKDW GDWH SLFNHG"        :DV WKHUH D       UHDVR   IRU WKDW

  GDWH"

          $IWHU WKH 0H LFD       DWLR DO ZDV SXVKL J IRU WKH -X H         WK WR

  EH WKH GD      RI WKH GHDO     ZKLFK ZDV R     D ZHHNH G    WDFWLFDOO   ZLVH

  ZH GHFLGHG WR SXVK IRU WKH EHJL           L J RI WKH ZHHN     EHL J WKH

  0R GD    WKH      WK RU 7XHVGD   WKH     WK    :H ZRXOG EH DEOH WR XVH

  0R GD    DV SXWWL J WKH RSHUDWLR         SOD   L   SODFH   -X H    WK EHL J

  WKH GD       RI WKH RSHUDWLR

  4       6R    RZ OHW V JHW WR WKH SDUW WKDW ZH UHDOO         WKL N LV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 56 of 122




  L YROYL J 0U      0HMLD 1X H      :KH      GLG WKH FR ILGH WLDO L IRUPD W

  RU WKH X GHUFRYHU ILUVW EHJL          FRPPX LFDWLR V ZLWK ZKDW WKH

  N HZ WR EH WKH GULYHU"

        7KDW ZRXOG EH R      -X H       WK

  4     $ G KRZ ZDV LW WKDW WKH          JRW L     WRXFK ZLWK HDFK RWKHU"

        7KH FR ILGH WLDO L IRUPD W KDG SURYLGHG KLV               XPEHU WR WKH

  0H LFD     DWLR DO   ZKR L      WXU   SURYLGHG WKDW      XPEHU WR ZKDW ZH

  IRX G RXW WR EH WKH GULYHU            7KDW GULYHU FR WDFWHG WKH

  FR ILGH WLDO L IRUPD W D G WKH 8& R              -X H   WK L   WKH

  DIWHU RR

  4     $ G ZKH     GLG ODZ H IRUFHPH W WKL N RU ZD W WKH GHDO WR

  WDNH SODFH R      -X H    WK"

        7KDW HDUO     DIWHU RR      -X H      WK

  4     6R GXUL J WKH FR YHUVDWLR            OHW V VD     WKH ILUVW

  FR YHUVDWLR     EHWZHH    WKH &, D G WKH 8& D G WKLV GULYHU           ZDV

  WKHUH D    GLVFXVVLR      DERXW ZKHWKHU WKH GHDO FRXOG DFWXDOO           WDNH

  SODFH R    -X H    WK L   WKH PLGGOH RI WKH GD          RU WKH HDUO

  DIWHU RR "

        7KHUH ZDV

  4     $ G ZKDW ZDV WKDW"

        7KH FR YHUVDWLR      ZDV WKURXJK WKH X GHUFRYHU RIILFHU D G

  WKH GULYHU R      WKH RWKHU H G       WKDW WKH GULYHU ZDV VL        KRXUV DZD

  D G ZDV    RW L   WKH DUHD DW WKH WLPH           VDLG LW ZRXOG EH ILYH RU

  VL   KRXUV EHIRUH ZH FRXOG GR WKH GHDO               DVHG R    WKDW

  FR YHUVDWLR       ZH GHFLGHG DV ODZ H IRUFHPH W WR WDFWLFDOO            PRYH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 57 of 122




  WKH RSHUDWLR      IURP WKDW GDWH WR SXVK WLOO WKH              H W GD     D G ZH

  SXOOHG WKH SOXJ R         -X H      WK

  4       $ G ZDV WKH         ZDV WKHUH FRPPX LFDWLR V EHWZHH             WKH

  X GHUFRYHU D G WKH GULYHU WKDW                OHW V MXVW GR WKLV WRPRUURZ"

          &RUUHFW

  4       'LG WKH GULYHU DW D          WLPH VD     ZKHUH WKH     ZHUH FRPL J

  IURP"

           H VDLG      WKH FR YHUVDWLR         EHWZHH   WKH 8& D G WKH GULYHU

  WKH 8&    ZKH     KH KHDUG ILYH KRXUV         DVNHG DUH    RX L   1HZ     RUN

  7KH GULYHU VDLG       HV

  4       :DV WKHUH D        WDON EHWZHH      WKH GULYHU    WKH 8& RU WKH &,

  DERXW ZKDW WKH GULYHU ZDV EUL JL J"

           HV

  4       $ G ZKDW ZDV WKDW"

          7KH FR YHUVDWLR         EHWZHH     WKH 8& D G WKH GULYHU ZDV DUH            RX

  EUL JL J PH IH WD          O"     H VDLG    HV     H DVNHG KRZ PD             $ G

  WKH DFWXDO FR YHUVDWLR            ZDV WKH GULYHU VDLG , P EUL JL J ILYH

  YHKLFOHV      YHKLFOHV      EHL J WKH FRGH ZRUG IRU NLORJUDPV RI

  IH WD     O

  4        RZ GR    RX N RZ WKDW"          RX VD   WKDW OLNH     RX N RZ WKDW

   YHKLFOHV     ZRXOG EH WKH FRGH ZRUG             ,V WKHUH D UHDVR       ZK     RX

  N RZ WKDW L       WKLV FDVH L       SDUWLFXODU"

          ,W V FRPPR    L         DUFRWLF L YHVWLJDWLR V     WKURXJK WUDL L J

  D G H SHULH FH       WKDW HLWKHU GLVWULEXWRUV RU               GLVWULEXWRUV RI

   DUFRWLFV ZRXOG XVH FRGH ZRUGV EHFDXVH WKH                GR   W ZD W WR XVH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 58 of 122




  WKH DFWXDO OD JXDJH R           WKH WHOHSKR H L        FDVH WKH WHOHSKR H LV

  EHL J L WHUFHSWHG

  4     6R EDVHG R           WKH FR WH W         RX EHOLHYH WKDW WKDW ZDV D WHUP

  IRU NLORV"

        &RUUHFW

  4     :DV WKHUH D            WDON       RX KDG VDLG HDUOLHU DERXW          NLORV"

           HV    PD DP

  4     :DV WKHUH D            WDON EHWZHH       WKH GULYHU D G WKH 8& D G WKH

  &, DERXW D ODUJHU DPRX W"

        , GR      W UHFDOO WKDW          R

  4     $W D          SRL W GLG WKH GULYHU L GLFDWH WKDW KH ZDV JRL J WR

  EH EUL JL J D             PRUH WKD   ILYH"

           H GLG       RW

  4     6R ZHUH WKHUH VHYHUDO FR YHUVDWLR V WKURXJKRXW WKH FRXUVH

  RI WKH        WK ZKHUH XOWLPDWHO           WKH GHDO ZDV VFKHGXOHG WR WDNH

  SODFH R       WKH     WK"

        &RUUHFW

  4     $ G OHW V           RZ PRYH WR WKH        WK   'LG WKH GULYHU PDNH

  FR WDFW RU GLG WKH &, RU 8& PDNH FR WDFW ZLWK WKH GULYHU"                    'R

  ZH N RZ ZKLFK GLUHFWLR              LW FDPH IURP R     WKH   WK"

           HV    PD DP        8OWLPDWHO      R   WKH   WK   WKH HDUO   PRU L J RI

  WKH    WK     WKH GULYHU DWWHPSWHG WR FR WDFW WKH X GHUFRYHU                 7KH

  X GHUFRYHU L         WXU    FDOOHG WKDW GULYHU EDFN D G SXVKHG IRU ODWH

  L   WKH DIWHU RR           IRU DIWHU              EHFDXVH KH ZDV L   WKH

  SURFHVV RI WU L J WR DUUD JH D KRWHO WR GR WKH GHDO DW                  HW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 59 of 122




  FHWHUD    D G VDLG KH G EH FDOOL J KLP EDFN VKRUWO

  4     1RZ OHW PH MXVW          EHFDXVH , OHIW WKLV RXW        OHW PH MXVW JR

  EDFN WR VRPH RI WKH FR YHUVDWLR V EHWZHH             WKH 8&   &,    D G WKH

  0H LFD        DWLR DO    :DV WKHUH D GLVFXVVLR       DERXW KRZ PXFK WKH &,

  D G 8& ZHUH JRL J WR EH SD L J SHU NLORJUDP"

           HV    PD DP

  4     $ G ZKDW ZDV WKDW DPRX W"

        8OWLPDWHO        WKH SULFH DJUHHG XSR       ZDV JRL J WR EH

  SHU NLOR

  4     6R IRU WKH ILYH NLORV WKDW WKH GULYHU VDLG KH ZDV

  EUL JL J      KRZ PXFK ZDV H SHFWHG WR EH SDLG R         WKDW GDWH"

        :KDW ZDV H SHFWHG WR EH SDLG ZDV

  4     $ G VR WKH         R    WKH   WK ZKH   WKH    IL DOO    GLG FR       HFW

  WKH GULYHU KDYL J FDOOHG D G WKH           WKH 8& FDOOL J EDFN       ZKDW

  WLPH ZDV WKH GHDO XOWLPDWHO          VFKHGXOHG IRU"

        7KH GHDO ZDV XOWLPDWHO         VFKHGXOHG DW DURX G       RR WLPH      WR

  EH FRPSOHWHG DURX G                        VRPHZKHUH L    WKDW DUHD

  4     :DV WKHUH D        L GLFDWLR    IURP WKH GULYHU DERXW KRZ OR J LW

  KDG WDNH      WKHP WR JHW WKHUH      ZKDW WLPH WKH     OHIW   D     WKL J OLNH

  WKDW DW D       SRL W"

        1RW WKDW , P DZDUH RI          R    PD DP

  4     'LG        ZKH    WKH   XOWLPDWHO   PDGH FR WDFW R      WKH     WK    ZDV

  WKH      GLG WKH GULYHU L GLFDWH WKDW KH ZDV DOUHDG            L    WKH

  /DZUH FH DUHD"

        &RUUHFW      7KH GULYHU VDLG KH ZRXOG EH           PL XWHV DZD
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 60 of 122




  4     $ G KRZ ZDV WKH          KRZ ZDV WKH GHFLVLR      PDGH R     ZKHUH WKH

  PHHWL J ZRXOG WDNH SODFH"

        7KH GHFLVLR      ZDV PDGH E    ODZ H IRUFHPH W IRU WDFWLFDO

  UHDVR V       7KH GD   SULRU ZH KDG LW DW R H KRWHO          ZH PRYHG LW WR

  D GLIIHUH W KRWHO       $ G LW ZDV JRL J WR EH DW WKH 6R HVWD           RWHO

  SDUNL J ORW

  4     6R RULJL DOO      ZKH    LW ZDV WR WDNH SODFH R        WKH   WK LW ZDV

  DW R H KRWHO      ZK   GLG    RX PRYH LW ZKH       RX ZHUH    RZ GRL J LW R

  WKH    WK"

        :H PRYHG LW IRU WDFWLFDO UHDVR V EHFDXVH WKH 'HIH GD W RU

  WKH GULYHU ZDV DZDUH RI WKDW ORFDWLR               :H GLG    W ZD W WKDW

  ORFDWLR       WR EH WKH VDPH ORFDWLR     IRU SXUSRVHV RI SRVVLEOH

  FRX WHU VXUYHLOOD FH         HW FHWHUD

  4     $ G IRU WDFWLFDO UHDVR V        GR    RX VRUW RI KROG RII R

  SURYLGL J WKDW ORFDWLR        X WLO VKRUWO     EHIRUH WKH GHDO WDNHV

  SODFH"

        &RUUHFW

  4     ,   WKLV SDUWLFXODU VLWXDWLR         ZDV D    DGGUHVV XOWLPDWHO

  SURYLGHG WR WKH GULYHU RI ZKHUH WR JR"

           HV    PD DP

  4     $ G KRZ VRR      EHIRUH WKH DFWXDO GHDO ZDV WKDW"

        7KDW ZDV URXJKO        DW DURX G   RR WLPH        PL XWHV SULRU WR

  ZKH   ZH ZHUH H SHFWL J WR GR WKH GHDO

  4     $ G ZDV WKHUH GLVFXVVLR            GLG WKH GULYHU L GLFDWH ZKDW

  KH ZRXOG EH GULYL J"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 61 of 122




         HV    PD DP

  4    :KDW GLG KH VD "

       7KH GULYHU L GLFDWHG HDUOLHU L         WKH GD   WKDW LW ZRXOG EH

  HLWKHU D JROG RU D EOXH YHKLFOH        7KH IL DO FR YHUVDWLR     KDG

  WKH GULYHU L GLFDWHG KH ZDV L       D JROG YHKLFOH

  4    :DV WKHUH D      GLVFXVVLR    DERXW D RWKHU YHKLFOH FRPL J

  DOR J ZLWK WKH GULYHU"

         HV    PD DP

  4    :KH        ZDV WKDW D FR YHUVDWLR      SULRU WR WKH GHDO"

         HV    PD DP

  4    :KDW GLG WKH GULYHU XOWLPDWHO         VD   DERXW WKHUH EHL J

  D RWKHU YHKLFOH"

       7KH GULYHU L GLFDWHG WKDW WKH &, ZDV WR ZDON XS WR WKH

  JROG YHKLFOH D G WKH PR H      ZDV WR JR L WR WKH EOXH YHKLFOH

  4    $ G ZHUH WKHUH D       TXHVWLR V DERXW ZK       WZR YHKLFOHV RU

  ZKR V L     WKH RWKHU YHKLFOH RU    RW"

       1R     PD DP

  4    :KH     WKH GHDO ZDV XOWLPDWHO       WR WDNH SODFH   KDG WKHUH EHH

  FRPPX LFDWLR V IURP WKH 8& WR WKH GULYHU DERXW ZKHUH WKH 8&

  ZRXOG EH ZKLOH WKH &, PHW ZLWK WKH GULYHU"

         HV    PD DP

  4    :KHUH ZDV WKH 8& VXSSRVHG WR EH"

       7KH FR YHUVDWLR     EHWZHH    WKH 8& D G WKH GULYHU ZHUH WKDW

  WKH 8& ZRXOG EH ZLWKL     D KRWHO URRP DZDLWL J WKH REVHUYDWLR         RI

  WKH L IRUPD W WR VHH WKH GUXJV        2 FH WKH L IRUPD W ZDV WR VHH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 62 of 122




  WKH   DUFRWLFV     WKH L IRUPD W ZDV WR FDOO WKH 8&         ZKR L    WXU

  ZRXOG EUL J WKH PR H        GRZ    WR WKH DFWXDO WUD VDFWLR

  4     $ G IRU SXUSRVHV RI ODZ H IRUFHPH W            ZDV WKH &, XOWLPDWHO

  L VWUXFWHG WR PDNH D FDOO R FH KH VDZ GUXJV"

           HV    PD DP

  4     3ULRU WR DUULYL J DW WKH               RX VDLG WKH 6R HVWD"

           HV    PD DP

  4     :DV WKH FR ILGH WLDO L IRUPD W VHDUFKHG"

           HV    PD DP

  4     $ G ZK     LV WKDW GR H"

        7KDW V GR H IRU FR WL XLW            ZLVH   WR PDNH VXUH WKH

  L IRUPD W KDV      RW EURXJKW D           DUFRWLFV WKHPVHOYHV WR WKH

  ORFDWLR

  4     :DV WKHUH D        R H HOVH L   WKH FDU ZLWK WKH &, ZKH

  WKH        ZKH   KH GURYH WR WKH          DUULYHG DW WKH 6R HVWD"

           HV    PD DP

  4     $ G ZDV WKDW D RWKHU &, WKDW V XWLOL HG E             6,"

        7KDW LV FRUUHFW

  4     2WKHU WKD        EHL J L    WKH SDVVH JHU VHDW    GLG WKDW RWKHU &,

  KDYH D     WKL J DW DOO WR GR ZLWK WKLV FDVH"

           HUR

  4     'LG WKDW &, KDYH D          WKL J WR GR ZLWK WKH GHDO D G WKH

  XOWLPDWH WDNHGRZ        WKDW GD "

        $EVROXWHO         RWKL J    PD DP

  4     'R      RX N RZ ZK   WKDW RWKHU &, ZDV L       WKH FDU ZLWK WKH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 63 of 122




  ILUVW &,"

         7KHVH WZR SDUWLFXODU &,V ZRUN L           FR MX FWLR   R   D ORW RI

  WKH L YHVWLJDWLR V WKDW ZH KDYH WKHP XWLOL HG IRU

  4      $ G DUH WKH        N RZ   VRUW RI IRU UX     L J WRJHWKHU"

         &RUUHFW

  4      6R RWKHU WKD       WKH &, EHL J VHDUFKHG      ZDV WKLV VHFR G &,

  DOVR VHDUFKHG"

          HV    PD DP

  4      $ G ZDV WKDW E       D ODZ H IRUFHPH W RIILFHU ZLWK RWKHU ODZ

  H IRUFHPH W RIILFHUV ZLW HVVL J LW"

          HV    WKDW V FRUUHFW

  4      :KDW DERXW WKH FDU        ZKDW ZDV        ZDV WKH FDU VHDUFKHG"

         7KH FDU ZRXOG EH VHDUFKHG            WKH FDU ZDV VHDUFKHG E    WKH

  VDPH RIILFHUV WKDW WKH &,V XWLOL HG IURP WKH PHHWL J ORFDWLR

  WR WKH DFWXDO GHDO ORFDWLR

  4      $ G ZDV ODZ H IRUFHPH W H HV HYHU WDNH           RII WKDW FDU"

         1R    PD DP

  4      6R LW V X GHUVWRRG WKDW E         WKH WLPH WKH &, JHWV WR WKH

  6R HVWD      WKH   KDYH    R GUXJV R    WKHP"

         &RUUHFW

  4      2 FH WKH &, V FDU LV L          WKH 6R HVWD   LV WKHUH FR YHUVDWLR

  ZLWK WKH GULYHU DERXW H DFWO           ZKHUH L    WKH SDUNL J ORW WKH &,

  ZDV"

          HV    PD DP

  4      $ G XOWLPDWHO       GLG ODZ H IRUFHPH W KDYH D YLHZ RI VRUW RI
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 64 of 122




  ZKDW ZDV KDSSH L J"

         HV    PD DP

  4    :KH        D G D FDU ZDV XOWLPDWHO      VHH    D JROG FDU ZDV

  XOWLPDWHO    VHH     GULYL J L WR WKH SDUNL J ORW     ULJKW"

       &RUUHFW

  4    :DV WKDW JROG FDU IROORZHG E        D   RWKHU FDU"

       ,W ZDV IROORZHG E       D VPDOO EOXH VHGD

  4    $ G GLG WKH       VRUW RI ULGH L    WD GHP ZLWK HDFK RWKHU"

       &RUUHFW

  4    $ G R FH WKH        WKH EOXH FDU     WKH JROG FDU D G WKH EOXH

  FDU JRW WR WKH JH HUDO DUHD ZKHUH WKH &, V FDU ZDV          ZKDW GLG

  WKH &, GR"

       7KH &, WKH       ZDONHG IURP WKH &, YHKLFOH RYHU WR WKH JROG

  YHKLFOH     DW ZKLFK WLPH KH KDG FR YHUVDWLR       ZLWK WKH RSHUDWRU RI

  WKH JROG YHKLFOH

  4    $ G WKH RSHUDWRU RI WKH JROG YHKLFOH          ZDV WKH GULYHU VWLOO

  VLWWL J EHKL G WKH ZKHHO"

       :DV VLWWL J L       WKH IUR W GULYHU V VHDW     FRUUHFW

  4    :DV WKH GRRU RSH       RU FORVHG"

       7KH GRRU ZDV RSH HG         WKH GRRU ZDV FORVHG      ( FXVH PH

  4    :DV WKH ZL GRZ GRZ "

         HV    PD DP

  4    $ G ZDV WKHUH D        GLVFXVVLR    EHWZHH    WKH &, D G WKH GULYHU

  DW WKDW SRL W"

         HV    PD DP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 65 of 122




  4       :DV WKH &, ZLUHG IRU UHFRUGL J VR WKDW D                      FR YHUVDWLR

  WKDW WRRN SODFH DW WKDW SRL W LV UHFRUGHG"

          7KH &, ZDV L          IDFW ZLUHG          HV    PD DP

  4       $ G VR ZKDW KDYH            RX EHH       OHG WR EHOLHYH ZDV WKH

  FR YHUVDWLR        EHWZHH       WKH &, D G WKH GULYHU DW WKDW SRL W"

          7KH &, DSSURDFKHG WKH GULYHU D G DVNHG LI WKH GULYHU KDG

  WKH NLORJUDPV RI IH WD                O    7KH GULYHU VDLG       HV     H VD V KRZ

  PD     GR       RX KDYH       7KH GULYHU VDLG ILYH              H DVNHG LI LW ZDV

  DOO &KL D :KLWH               &KL D :KLWH        EHL J WKH FRGH ZRUG IRU

  IH WD       O    7KH GULYHU VDLG            HV   DOO ILYH

  4       $ G      RX VD       &KL D :KLWH EHL J WKH FRGH ZRUG IRU IH WD                 O

  KRZ LV WKDW             LV WKDW D FRPPR          VWUHHW WHUP IRU IH WD      O"

          ,W V D FRPPR          WHUP XVHG L        ODZ H IRUFHPH W DV ZHOO DV

  VWUHHW OHYHO            HV    PD DP

  4       ,V WKH WHUP          &KL D :KLWH         XVHG WR UHIHU WR D      RWKHU W SH

  RI GUXJ RWKHU WKD             IH WD       O"

          1R      PD DP

  4       :KH      WKH &, DVNHG WKH GULYHU LI LW ZDV &KL D :KLWH                   GLG

  WKH GULYHU L GLFDWH WKDW WKH                   GLG     W N RZ ZKDW WKDW PHD W RU

  WKDW WKH        ZHUH FR IXVHG RU VRUW RI VKUXJJHG WKHLU VKRXOGHUV

  D    L GLFDWLR          WKDW WKH       GLG     W X GHUVWD G"

          7KH GULYHU            ZKH     KH DVNHG IRU &KL D :KLWH         WKH GULYHU

  VDLG    HV

  4       $ G WKH      KH DVNHG DOO RI LW              D G ZKDW GLG WKH GULYHU VD "

          7KH GULYHU VDLG           HV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 66 of 122




  4      $W WKDW SRL W GLG WKH                ZDV WKHUH D      GLVFXVVLR     DERXW

  WKH &, VHHL J WKHVH GUXJV"

         7KH &, DVNHG WR VHH WKH GUXJV                7KH GULYHU L     WXU    UHDFKHG

  EDFN EHKL G WKH GULYHU V VHDW WR WKH SDVVH JHU VHDW                        WKH UHDU

  SDVVH JHU VHDW EHKL G LW            UHPRYHG WKH EODFN MDFNHW ZKLFK ZDV

  VLWWL J R      WRS RI D EODFN FD YDV VW OH GXIIHO EDJ                RSH HG WKH

  GXIIHO EDJ         D G L VLGH WKH &, REVHUYHG ZKDW DSSHDUHG WR EH D

  ZUDSSHG NLORJUDP RI         DUFRWLFV

                06    67(,1 (5          RXU    R RU   PD    , DSSURDFK WKH

  ZLW HVV"

                7 ( &2857        HV

  4      , P KD GL J       RX ZKDW KDV DOUHDG         EHH     H WHUHG L WR

  HYLGH FH IRU SXUSRVHV RI WKLV KHDUL J DV                   RYHU PH W V ( KLELW

       ZKLFK FR VLVWV RI D FRPSRVLWH H KLELW RI SKRWRJUDSKV ODEHOHG

   RYHU PH W V ( KLELW           $ WR    RYHU PH W V ( KLELW       3   D G LI    RX

  FRXOG MXVW ORRN WKURXJK               ORRN DW WKRVH       D G MXVW OHW PH N RZ

  LI    RX YH KDG D FKD FH WR ORRN DW WKHP EHIRUH WRGD "

          HV    PD DP

  4      6R , P GLUHFWL J         RXU DWWH WLR        WR    RYHU PH W V ( KLELW

   $    ,V WKDW WKH EODFN FD YDV EDJ WKDW                  RX MXVW VSRNH RI"

         7KDW LV FRUUHFW

  4      :HUH    RX R     VFH H DW WKLV SRL W"

          HV    PD DP

  4      :HUH    RX R H RI WKH ODZ H IRUFHPH W RIILFHUV ZKR ZDV L                    D

  SRVLWLR      WR VRUW RI VXUYHLO ZKDW ZDV KDSSH L J ZKH               WKH &,
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 67 of 122




  ILUVW ZDONHG XS WR WKH GULYHU V FDU"

        , ZDV    RW      R   PD DP

  4     :HUH    RX R H RI WKH ILUVW SHRSOH WR           VWULNH WKDW

                :HUH    RX WROG WKDW WKLV LV WKH ZD      WKH EDJ ORRNHG

  R FH WKH MDFNHW ZDV UHPRYHG IURP LW E           WKH GULYHU"

        , ZDV R H RI WKH ILUVW L GLYLGXDOV R           WKH DFWXDO YHKLFOH

  IRU WKH WDNHGRZ        D G WKDW LV KRZ WKH EDJ DSSHDUHG ZKH         ZH

  RSH HG WKH YHKLFOH

  4     2ND      6R JRL J EDFN WR ZKHUH ZH MXVW ZHUH         WKH &, DVNHG

  WR VHH WKH GUXJV       WKH GULYHU WXU V DURX G D G UHPRYHV D MDFNHW

  IURP WKH VHDW EHKL G KLP"

        &RUUHFW

  4     $ G WKHUH V WKLV EODFN FD YDV EDJ WKDW DSSHDUV WR EH

  X   LSSHG    LV WKDW FRUUHFW"

        &RUUHFW

  4     $ G ZKDW GLG WKH &, GR DW WKDW SRL W XSR           VHHL J WKDW EDJ"

        7KH &, VWHSSHG DZD        IURP WKH YHKLFOH WR FDOO WKH 8& X GHU

  WKH JXLVH RI EUL JL J GRZ          WKH PR H    DGYLVHG WKH 8& WKDW KH

  KDG VHH     WKH GUXJV L      WKH YHKLFOH      7KH 8& JDYH WKH VLJ DO RYHU

  WKH UDGLR D G WKH FRPPX LFDWLR V WR H HFXWH           DW ZKLFK WLPH ZH

  SXOOHG XS D G HIIHFWHG D           DUUHVW RI WKH L GLYLGXDO

  4     6R    RX MXVW VDLG WKDW WKH &, FR WDFWHG WKH 8& WR VD              , VDZ

  WKH GUXJV      $UH WKH GUXJV RU D        SDUW RI WKH GUXJV YLVLEOH WR

   RXU N RZOHGJH       VL FH    RX ZHUH R H RI WKH ILUVW SHRSOH WR JHW

  XS WR WKH FDU        IURP WKH RXWVLGH ORRNL J L "
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 68 of 122




           HV    PD DP

  4       $ G ZK      LV WKDW"    RZ LV LW SDFNDJHG VXFK WKDW LW FRXOG EH

  VHH "

           HFDXVH WKH EDJ ZDV RSH       DV LV GHSLFWHG L   WKH SLFWXUH

  KHUH    D G L VLGH WKH RSH HG        LSSHUHG DUHD   RX FRXOG VHH D

  ZUDSSHG NLORJUDP RI D          DUFRWLF

  4       6R UHIHUUL J      RXU DWWH WLR       GLUHFWL J   RXU DWWH WLR    WR

   RYHU PH W V ( KLELW            LV WKDW R H RI WKH NLORV WKDW     RX DUH

  WDONL J DERXW"

          &RUUHFW

  4       ,W ORRNV OLNH LW KDV D JUHH LVK WL W WR LW        FRUUHFW"

           UHH LVK EOXH WL W       FRUUHFW

  4       6R WKH &, FDOOV WKH 8& X GHU WKH JXLVH RI , VDZ WKH GUXJV

   RX FD    EUL J WKH PR H       GRZ    LV WKDW FRUUHFW"

          7KDW LV FRUUHFW

  4       $ G WKDW XOWLPDWHO       VLJ DOV WKH WDNHGRZ "

          &RUUHFW

  4       $ G    RX    RZ VDLG   RX ZHUH R H RI WKH ILUVW SHRSOH R     VFH H

  DW WKH FDU       LV WKDW FRUUHFW"

          7KDW LV FRUUHFW

  4       :HUH    RX DOO JLYH     UHVSR VLELOLWLHV DERXW ZKR GRHV ZKDW

  OLNH    RX UH L      FKDUJH RI WKH FDU     VRPHR H HOVH LV L   FKDUJH RI

  WDNL J WKH GULYHU L WR FXVWRG "            RZ GLG WKDW ZRUN"

          ,W GHSH GV R     KRZ TXLFNO      ZH JHW RXW RI WKH YHKLFOH D G

  ZKR V ILUVW         2EYLRXVO   WR GHWDL    WKH GULYHU LV WKH ILUVW D G
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 69 of 122




  IRUHPRVW WKL J WR GR          D G WKH    D    R H HOVH WKDW PLJKW EH

  SUHVH W       WR GHWDL    WKHP IRU RIILFHU VDIHW        UHDVR V

  4      :DV WKHUH D       R H HOVH L     WKH FDU RWKHU WKD     WKH GULYHU"

         1R     PD DP

  4      $ G ZKH        RX DUULYHG R      VFH H XS DW WKH FDU    GLG   RX KDYH

  D   RSSRUWX LW        WR ORRN DW WKH GULYHU"

           HV    PD DP

  4      $ G GR      RX UHFRJ L H WKH SHUVR         RX VDZ VLWWL J L     WKH

  GULYHU V VHDW RI WKDW JROG YHKLFOH WKDW GD               VLWWL J L   WKH

  FRXUWURRP WRGD "

           HV    PD DP

  4      $ G LI      RX FRXOG SOHDVH SRL W KLP RXW E         VRPHWKL J KH V

  ZHDUL J

         6XUH        H V WKH JH WOHPD      VLWWL J DW WKH WDEOH ZLWK WKH

  JUHH   MXPSVXLW R

                06   67(,1 (5       RXU     R RU    PD   WKH UHFRUG UHIOHFW

  WKDW WKH ZLW HVV KDV LGH WLILHG WKH 'HIH GD W

                7 ( &2857     6R UHIOHFWHG

                06   67(,1 (5      7KD N       RX

  4      6R WKH GULYHU LV WDNH         L WR FXVWRG       LV WKDW FRUUHFW"

         7KDW LV FRUUHFW

  4      ,V KH SODFHG X GHU DUUHVW DW WKDW SRL W"

           H LV

  4      $ G DUH KLV 0LUD GD ULJKWV UHDG WR KLP LPPHGLDWHO               XSR

  VFH H"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 70 of 122




           HV   PD DP

  4    $UH WKH       UHDG WR KLP L        ( JOLVK RU 6SD LVK"

       7KH      DUH UHDG WR KLP L         6SD LVK

  4    $ G LW ZDV X GHUVWRRG WKDW WKH GULYHU KDG EHH                  VSHDNL J

  6SD LVK WKURXJKRXW WKHLU FRPPX LFDWLR V               FRUUHFW"

       7KDW LV FRUUHFW

  4    :DV WKH          ZHUH WKH 0LUD GD ULJKWV UHDG WR WKH 'HIH GD W

  RII OLNH D 0LUD GD VKHHW RU D 0LUD GD FDUG DV ZH UHIHU WR WKHP"

           HV   PD DP

  4    $ G ZDV WKH 'HIH GD W DVNHG LI KH ZRXOG VLJ                 WKDW IRUP"

           HV   PD DP

  4    $ G VSHDN WR ODZ H IRUFHPH W"

           HV   PD DP

  4    $ G GLG KH DJUHH"

           H GLG

  4    $ G GLG KH VLJ          WKH IRUP"

           HV   KH GLG

                06   67(,1 (5        0D    , DSSURDFK    RXU   R RU"

                7 ( &2857       HV

  4    6KRZL J       RX   RYHU PH W V ( KLELW           LV WKDW    WR   RXU

  N RZOHGJH      WKH 0LUD GD IRUP WKDW ZDV UHDG WR WKH 'HIH GD W L

  6SD LVK D G XOWLPDWHO         VLJ HG E      WKH 'HIH GD W"

       7KLV LV            HV   LW LV      PD DP

  4        RX VDLG    RX ZHUH R H RI WKH ILUVW SHRSOH R                 OLNH   WR

  ORRN L    WKH FDU       6R WHOO WKH &RXUW ZKDW         RX VDZ ZKH      RX JRW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 71 of 122




  XS WR WKH FDU

        $V ZH H LWHG WKH WDNHGRZ        YHKLFOH WKDW , ZDV L           ZH

  DSSURDFKHG WKH FDU       7KH YD     ZDV SDUNHG L    WKH OHIW OD H

  7KHUH ZDV D FH WHU OD H WKDW ZDV RSH             D G WKH EOXH YHKLFOH ZDV

  R H OD H RYHU        , LPPHGLDWHO   UD    WR WKH GULYHU        WKH

  SDVVH JHU VLGH ZL GRZ      GUDZL J GRZ       R   WKH VXVSHFW   ZKR ZDV

  VLWWL J L    WKH SDVVH JHU VHDW ZKR KDG KLV KD GV XS

  4     7KH SDVVH JHU VHDW RU WKH GULYHU"

        'ULYHU VHDW      H FXVH PH      DG KLV KD GV XS       7KHUH ZDV D

  RIILFHU L    IUR W ZLWK D SRVLWLR        R   WKH GULYHU DV ZHOO           H ZDV

  WKH   SXOOHG IURP WKH YHKLFOH D G SDWWHG GRZ          D G SODFHG L WR

  KD GFXIIV L    WKDW ORFDWLR

  4     'LG KH KDYH D       ZHDSR V R      KLP RU L   WKH YHKLFOH"

         H GLG    RW

  4     'LG      L   ORRNL J DW WKH EDJ        RX KDG VDLG    RX ZHUH DEOH

  WR FR ILUP ZKDW WKH &, KDG VHH           LV WKDW FRUUHFW"

        7KDW LV FRUUHFW

  4     6R ZKDW GLG      RX VHH"

        , WXU HG     ORRNHG WKURXJK WKH SDVVH JHU VLGH UHDU ZL GRZ

  RU DFWXDOO     RSH HG WKH GRRU      , VLGH , FRXOG VHH WKH EODFN

  GXIIHO EDJ VLWWL J WKHUH RSH          D G , FRXOG VHH ZKDW DSSHDUHG WR

  EH D NLORJUDP ZUDSSHG L      JUHH LVK EOXH D G FOHDU FHOORSKD H

  4     $ G XOWLPDWHO      ZHUH WKH LWHPV WKDW ZHUH L VLGH WKDW EODFN

  FD YDV EDJ UHPRYHG IURP WKH EDJ"

        7KH   ZHUH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 72 of 122




  4      $ G KRZ PD         RI WKHVH EULFN VKDSHG REMHFWV ZHUH L VLGH WKH

  EDJ"

         7KHUH ZDV ILYH L GLYLGXDOO             ZUDSSHG EULFNV RI VXVSHFWHG

   DUFRWLFV

  4      $ G   RYHU PH W V ( KLELW          '   GRHV WKDW UHIOHFW WKH ILYH

  ZLWK WKUHH L        R H SLOH D G WZR L        WKH RWKHU"

         7KDW LV FRUUHFW

  4      $ G   DJDL         RX DUH VHHL J WKDW JUHH       WL W    &D      RX WHOO

  WKH &RXUW      WR    RXU N RZOHGJH      ZKDW WKDW LV"

         7KDW JUHH      WL W LV         EOXH D G JUHH    LV GLIIHUH W FRORUHG

  ZUDSSL JV WKDW WKH          XVH WR ZUDS XS WKH       DUFRWLFV L VLGH     D G

  WKH    LW V ZUDSSHG L        FOHDU FHOORSKD H RYHU WKDW

  4      1RZ     RUPDOO          ZHOO    , VKRXOG VD    FXVWRPDULO       ZKH    D

  GUXJ GHDO WDNHV SODFH D G ODZ H IRUFHPH W XOWLPDWHO                  FRPHV L WR

  FR WDFW E      EX L J GUXJV IURP VRPHR H ZKR LV VHOOL J WKHP                 DUH

  WKHUH ILHOG WHVWV WKDW DUH FR GXFWHG"

          HV   PD DP

  4      $ G LV WKDW GR H WR FR ILUP ZKDW WKH GUXJ LV"

          HV   PD DP

  4      ,V WKDW EHL J GR H            RUPDO ILHOG WHVWV     L   IH WD    O FDVHV"

         ,W LV    RW

  4      $ G ZK       LV WKDW"

         2 H   LW LV        6, SROLF    WKURXJKRXW WKH    DWLR    RW WR WHVW

  IRU     WHVW IRU IH WD          O DV ZHOO DV WKH GD JHURXV HVV RI WKH

  GUXJ LWVHOI         7KH    DGYLVH     RW WR
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 73 of 122




  4      DYH WKHUH EHH        L FLGH WV     WR    RXU N RZOHGJH        ZKHUH SHRSOH

  KDYH DFWXDOO      GLHG IURP MXVW FRPL J L WR FR WDFW             E    EHL J

  DURX G LW    R FH LW V RSH HG"

         HV    PD DP

  4    $ G .        RIILFHUV KDYH GLHG E         V LIIL J LW     FRUUHFW"

       &RUUHFW

  4    ,V WKHUH D PDFKL H WKDW          RX N RZ RI DV D 7UX1DUF"

         HV    PD DP

  4    :KDW LV WKDW"

       ,W ZDV D PDFKL H WKDW ZDV XWLOL HG E               ODZ H IRUFHPH W WKDW

  ILUHV D ODVHU EHDP L WR WKH          DUFRWLF     D G LW UHJLVWHUV DV WR

  ZKDW WKH    DUFRWLF LV

  4    $ G FD       WKH 7UX1DUF PDFKL H EH XVHG ZKH            WKHUH LV D       NL G

  RI FRORUHG ZUDSSL J R        WRS RI WKH GUXJV"

       ,W LV DGYLVHG         RW WR XVH WKDW IRU D         NL G RI GDUN FRORUHG

  ZUDSSL J R    D      NL G RI ZUDSSL J RI D          DUFRWLF

  4    6R EDVHG R       WKDW DGYLVHPH W D G WKH IDFW WKDW LW FRXOG               W

  EH RSH HG    ZHUH         ZDV D    RI WKHVH         ZHUH D     RI WKHVH NLORV

  ILHOG WHVWHG"

       7KH     ZHUH    RW

  4    6R RXU X GHUVWD GL J RI LW EHL J IH WD                  O LV EDVHG R     WKH

  FR YHUVDWLR V WKDW ZHUH KDG EHWZHH             WKH GULYHU D G WKH &, D G

  WKH 8& D G WKH 0H LFD          DWLR DO"

       &RUUHFW

  4    ,V LW DOVR EDVHG R           WKH SULFH    LV             SHU NLOR D
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 74 of 122




  X XVXDO DPRX W IRU IH WD         O"

       ,W V DFWXDOO         D JRRG SULFH

  4    6R , P JRL J WR VWLFN ZLWK WKH FDU EHIRUH ZH PRYH EDFN WR

  WKH 'HIH GD W          , P VKRZL J    RX   RYHU PH W V ( KLELW       SOHDVH

  ORRN DW       RYHU PH W V ( KLELW     )     6R WKRVH ZHUH DOO WKH

  NLORJUDPV WKDW DUH EHL J ZHLJKHG            LV WKDW FRUUHFW"

           HV    PD DP

  4    $ G LW V DERXW             JUDPV"

       &RUUHFW

  4    6R WKDW L FOXGHV REYLRXVO             ZKDWHYHU LV L     WKRVH ZUDSSL JV

  EXW DOVR WKH ZUDSSL JV"

       7KDW LV FRUUHFW

  4    1RZ       L   VHDUFKL J WKH FDU       GLG   RX IL G D    FHOO SKR HV"

           HV    ZH GLG

  4        RZ PD     "

       , EHOLHYH WKHUH ZDV IRXU FHOO SKR HV WKDW ZHUH ORFDWHG

  4    /HW V         , P JRL J WR VKRZ        RX VRPH SLFWXUHV    D G , ZD W

  WR JR WKURXJK WKHP ZLWK        RX     LI ZH FRXOG

       2ND

  4    ,    ORRNL J DW       RYHU PH W ( KLELWV       , D G -   ZDV WKDW R H

  RI WKH SKR HV IRX G L        WKH FDU"

           HV    PD DP

  4    $ G WKDW DSSHDUV WR EH OLNH D SL N RU D URVH JROG

  L3KR H

           HV    PD DP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 75 of 122




  4          LV WKDW FRUUHFW"

                :HUH   RX HYHU JLYH    D      L GLFDWLR   RI ZKDW WKLV SKR H

  ZDV XVHG         ZKDW WKH GULYHU XVHG WKLV SDUWLFXODU SKR H IRU"

         HV    PD DP

  4     :KDW"

        7KLV SKR H ZDV WKH SKR H WKDW WKH 8& D G WKH &, ZHUH

  FRPPX LFDWL J ZLWK WKH GULYHU ZLWK

  4     2ND        7XU L J WR    RYHU PH W V ( KLELW      .    WKDW V D

  6DPVX J     ,W DSSHDUV WR EH EOXH L         FRORU    LV WKDW FRUUHFW"

        &RUUHFW

  4     ,    ORRNL J DW WKH FDPHUD R        WKH EDFN    WKH FDPHUD ORRNV DV

  WKRXJK LW V L          WKH YLHZHU   , GR     W N RZ ZKDW     RX FDOO LW       LV

  L   D YHUWLFDO SRVLWLR         FRUUHFW"

        &RUUHFW

  4     6R    RZ WXU L J WR      RYHU PH W V ( KLELW      /    GRHV WKDW

  DSSHDU WR EH D GLIIHUH W 6DPVX J EDVHG R             WKH D JOH"

         HV    PD DP

  4     6R WKDW V WKUHH          RYHU PH W V ( KLELW      0    WKDW LV D    /

  ,V WKDW D SKR H       RX IRX G L    WKH FDU"

        7KDW LV FRUUHFW

  4     $ G    1    WKDW KDV D VHULDO       XPEHU WKDW VWDUWV ZLWK          LV

  WKDW FRUUHFW"

        7KDW LV FRUUHFW

  4     $ G LI      RX ORRN DW    RYHU PH W V ( KLELW      2   WKDW V D     /

  DV ZHOO     FRUUHFW"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 76 of 122




           HV   PD DP

  4     $ G WXU L J WR       3   LI   RX ORRN DW WKH VHULDO    XPEHU R

  WKDW R H      WKH VHULDO   XPEHU DFWXDOO     VWDUWV ZLWK WKH      XPEHU

        FRUUHFW"

        &RUUHFW

  4     6R WKHUH ZHUH DFWXDOO         ILYH FHOO SKR HV L    WKH 'HIH GD W V

  FDU   FRUUHFW"

           HV   PD DP

  4     :KDW W SH RI OLFH VH SODWH ZDV R         WKH JROG FDU       ZKDW

  VWDWH"

        7KHUH ZDV D 3H       V OYD LD OLFH VH SODWH DIIL HG WR WKH

  YHKLFOH

  4     $ G ZDV WKH 'HIH GD W V GULYHU V OLFH VH XOWLPDWHO             VHL HG

  E   ODZ H IRUFHPH W"

           HV   PD DP

  4     $ G LV WKDW      RYHU PH W V ( KLELW             , P VRUU     , WDNH

  WKDW EDFN         "

           HV   PD DP

  4     $ G WKDW ZDV WDNH        RII WKH 'HIH GD W V SHUVR "

        7KDW LV FRUUHFW

  4     $ G WKH         WKDW DSSHDUV WR EH D 'RPL LFD       5HSXEOLF YRWHU

  FDUG RI VRPH W SH      HOHFWRUDO       , P   RW VXUH     &HGXOD    LV WKDW

  ZKDW WKDW LV"

           HV   PD DP

  4     $ G WKDW ZDV DOVR IRX G R        WKH 'HIH GD W"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 77 of 122




           HV

  4       7KH EOXH FDU        ZDV WKH EOXH FDU          ZKR ZDV WKH EOXH FDU

  GULYH       E "

          7KH EOXH FDU ZDV GULYH            E   D    LVSD LF IHPDOH   D   RX JHU

   LVSD LF IHPDOH

  4       $ G GLG WKH GULYHU DW D               SRL W L GLFDWH ZKR WKDW ZDV"

           HV       PD DP

  4       :KR"

          7KH GULYHU RI WKH JROG YHKLFOH L GLFDWHG WKDW WKH RSHUDWRU

  RI WKH EOXH YHKLFOH ZDV L            IDFW KLV       LHFH

  4       $ G GLG WKH GULYHU L GLFDWH ZK              VKH ZDV WKHUH L     WKDW EOXH

  FDU"

          7KH GULYHU KDG L GLFDWHG WKDW WKH PR H                ZDV VXSSRVHG WR JR

  L WR WKDW EOXH YHKLFOH

  4       2WKHU WKD         WKLV   RX JHU    LVSD LF IHPDOH ZDV WKHUH D        R H

  HOVH L       WKH EOXH FDU"

           HV       PD DP

  4       :KR"

          7KH       LVSD LF IHPDOH KDG KHU ILYH         RU VL     HDU ROG VR   L

  WKH YHKLFOH ZLWK KHU

  4       $ G ZKHUH ZDV WKLV VR         L       WKH YHKLFOH"

           H ZDV VHDWHG L          WKH EDFN VHDW

  4       ,    D FDU VHDW"

          1R    PD DP

  4       :DV WKH IHPDOH TXHVWLR HG R               VFH H"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 78 of 122




           HV   VKH ZDV

  4      'LG VKH L GLFDWH WKDW VKH KDG D           N RZOHGJH RI ZK       VKH ZDV

  WKHUH"

         6KH L GLFDWHG WKDW KHU X FOH KDG DVNHG KHU WR FRPH ZLWK

  KHU    EXW VKH KDG      R N RZOHGJH       VKH L GLFDWHG VKH KDG        R

  N RZOHGJH RI D        NL G RI    DUFRWLF UHODWHG L FLGH W JRL J R

  4      6R EDVLFDOO      WKH 'HIH GD W      KHU X FOH    KDG DVNHG KHU WR

  FRPH WR WKLV GUXJ GHDO ZLWK KLP           LV WKDW ULJKW"

           HV   PD DP      HV   PD DP

  4      $ G KDG VKH EHH        WROG D    WKL J DERXW ZKHWKHU VRPHWKL J ZDV

  JRL J WR EH SXW L       KHU FDU"

         6KH GLG    RW L GLFDWH WKDW         R

  4      2ND        XW WKH GULYHU KDG L GLFDWHG WKDW WR            RX   FRUUHFW"

           HV   PD DP

  4      $ G KH KDG VDLG ZKDW DJDL "

         7KDW WKH PR H      ZDV WR JR L WR WKH EOXH YHKLFOH

  4      $ G KRZ PXFK PR H        ZDV WKDW"



  4      :DV WKH IHPDOH         GR ZH KDYH D      HYLGH FH R       VFH H WKDW

  WKH    LHFH N HZ D      PRUH WKD       VKH ZDV VD L J       WKDW VKH EDVLFDOO

  N HZ    RWKL J"

         7KDW LV FRUUHFW        ZH KDG    R HYLGH FH      R    PD DP

  4      :DV VKH DVNHG LI         ZDV VKH DVNHG ZKHUH VKH V IURP"

           HV   PD DP

  4      $ G ZKHUH LV VKH IURP"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 79 of 122




        6KH LV IURP /DZUH FH

  4     6R VKH DFWXDOO      OLYHV L   /DZUH FH"

        7KDW LV FRUUHFW

  4     :KHUH GLG WKH 'HIH GD W VD      KH ZDV IURP"

        7KH 'HIH GD W VDLG KH ZDV IURP 3H         V OYD LD

  4     $ G GLG KH VD      ZKH   KH   ZKH   KH SLFNHG XS KLV       LHFH"

        7KH 'HIH GD W VDLG        WKH 'HIH GD W KDG L GLFDWHG KH ZDV

  GULYL J XS WKH PRU L J RI WKH        WK IRU      WR FRPSOHWH WKH

   DUFRWLF WUD VDFWLR

  4     $ G VL FH WKH      LHFH VKRZHG XS DW WKH GHDO        RX ZRXOG

  DVVXPH LW ZDV VRPHWLPH DIWHU KH DUULYHG D G ZKH            KH VKRZHG XS

  DW WKH GHDO     LV WKDW FRUUHFW"

        &RUUHFW

  4     :DV WKH    LHFH DVNHG LI VKH ZRXOG FR VH W WR KHU KRPH EHL J

  VHDUFKHG JLYH    WKDW LW ZDV FORVH WR WKH WDNHGRZ          ORFDWLR "

         HV   PD DP

  4     $ G ZK    ZDV VKH DVNHG WKDW"

        7KH   LHFH ZDV DVNHG DERXW VHDUFKL J KHU ORFDWLR           EHFDXVH

  WKDW ORFDWLR    KDG EHH    LGH WLILHG VRPHWLPH EHWZHH       6DWXUGD      D G

  WKH    WK DV D ORFDWLR     WKDW WKH 'HIH GD W ZDV VWD L J DW

  4     2ND      6R , ZD W WR DVN     RX DERXW WKDW   EHFDXVH      RX MXVW

  VDLG WKDW WKH GULYHU GURYH WR /DZUH FH IURP ZKHUHYHU KH ZDV

  FRPL J IURP      KH VDLG KH ZDV ILYH RU VL       KRXUV DZD        WKH

  PRU L J RI WKH      WK   FRUUHFW"

        &RUUHFW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 80 of 122




  4       6R GLG ODZ H IRUFHPH W KDYH L IRUPDWLR              WKDW WKH GULYHU

  KDG DFWXDOO         EHH   WKHUH SUHYLRXVO "

                 05    (5.$1      2EMHFWLR     -XGJH      -XVW WKH EDVLV RI WKH

  L IRUPDWLR

                 7 ( &2857        , WKL N VKH MXVW DVNHG KLP GLG KH KDYH D

  EDVLV    ULJKW       RU GLG ,

                 06    67(,1 (5          HV   RXU   R RU

                 05    (5.$1      2K    , P VRUU     , WKRXJKW VKH DVNHG

  DERXW        , ZLWKGUDZ WKH REMHFWLR

                 7 ( &2857        2ND      $OO ULJKW

          /DZ H IRUFHPH W              ZH KDG EHH   DGYLVHG R   WKH 6DWXUGD     WKH

  0H LFD       DWLR DO L GLFDWHG WKDW WKH           ZD WHG WR PRYH WKH GUXJV

  R   6DWXUGD         WKH   WK   D G WKH GUXJV ZHUH DOUHDG       L   WKH DUHD

  4       $ G KRZ ZDV LW WKDW WKDW DGGUHVV ZDV LGH WLILHG"

          ,W ZDV SDVVHG IURP             LW ZDV SDVVHG WKURXJK WKH 8& &,

  VRPHKRZ

  4       'R   RX N RZ ZKR IURP ZKR"

          , GR    RW

  4       'R ZH KDYH D           N RZOHGJH

                 05    (5.$1      , REMHFW WR WKDW     D G , PRYH WR VWULNH

  WKH     -XGJH

                 06    67(,1 (5         , P JRL J WR IROORZ XS       , WKL N , FD

  FOHDU LW XS

                 7 ( &2857        $OO ULJKW     6R JR DKHDG

  4       'R ZH KDYH D           N RZOHGJH    RWKHU WKD    WKDW ORRVH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 81 of 122




  L IRUPDWLR        WKDW WKDW KRXVH KDG D       WKL J WR GR ZLWK WKLV GUXJ

  GHDO"

          1R    PD DP

  4       $ G LV R H RI WKH UHDVR V WKDW         RX DVNHG IRU FR VH W WR

  VHDUFK LW ZDV WR YHULI        WKDW        ZKDW WKH   LHFH ZDV WHOOL J    RX"

          &RUUHFW

  4       $ G    RWKL J ZDV IRX G L     WKH KRXVH      FRUUHFW"

          7KDW LV FRUUHFW

  4       $ G EDVHG R    WKDW   ZKDW GHFLVLR      ZDV PDGH DERXW WKH      LHFH"

          7KH GHFLVLR    ZDV PDGH      RW WR DUUHVW WKH     LHFH R   D

  FKDUJHV WKDW GD       UHODWHG WR WKH       DUFRWLF WUD VDFWLR

  4       $ G DV ZH VLW KHUH WRGD        ZH GR    RW KDYH D       HYLGH FH WKDW

  WKH   LHFH LV RU ZDV L YROYHG"

          &RUUHFW

  4       2 FH WKH 'HIH GD W ZDV UHPRYHG IURP WKH FDU D G UHDG KLV

  0LUD GD ULJKWV D G VLJ HG WKH IRUP           ZDV KH XOWLPDWHO

  WUD VSRUWHG WR D SROLFH GHSDUWPH W VRPHZKHUH L              WKH DUHD"

           HV   PD DP

  4       :KHUH ZDV WKDW"

          $ GRYHU 3ROLFH 'HSDUWPH W

  4       $ G ZDV D     L WHUYLHZ FR GXFWHG RI KLP JLYH        KH KDG VDLG

  KH G EH ZLOOL J WR VSHDN WR ODZ H IRUFHPH W"

           HV   PD DP

  4       :DV WKDW UHFRUGHG"

          ,W ZDV DXGLR UHFRUGHG        HV    PD DP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 82 of 122




  4       $ G LV LW L      ( JOLVK RU 6SD LVK"

          ,W LV L    6SD LVK    PD DP

  4       $ G LW KDV      RW EHH   WUD VFULEHG    HW   FRUUHFW"

          7KDW LV FRUUHFW

  4        DYH    RX KDG D    RSSRUWX LW     WR UHDG D UHSRUW WKDW UHIOHFWV

  WKH VXPPDU      RU VXEVWD FH RI ZKDW ZDV VDLG GXUL J WKDW

  L WHUYLHZ"

           HV    PD DP

  4       6R OHW V VWDUW E      DVNL J    ZDV WKH 'HIH GD W UHUHDG KLV

  0LUD GD ULJKWV"

           HV    KH ZDV

  4       $ G KH FR WL XHG WR DJUHH WKDW KH G EH ZLOOL J WR VSHDN WR

  ODZ H IRUFHPH W         LV WKDW FRUUHFW"

          7KDW LV FRUUHFW

  4       ,I    RX FRXOG VXPPDUL H ZKDW W SHV RI TXHVWLR V ZDV KH

  DVNHG        :DV KH DVNHG ELRJUDSKLFDO L IRUPDWLR        OLNH   DPH   GDWH

  RI ELUWK       6RFLDO 6HFXULW     WKL JV OLNH WKDW"

           HV    PD DP

  4       :KDW GLG KH VD      DERXW KLV      ZKHUH KH V IURP RULJL DOO "

          7KH 'HIH GD W RULJL DOO        VWDWHG KH ZDV IURP WKH 'RPL LFD

  5HSXEOLF

  4       'LG KH VD      KH ZDV KHUH ODZIXOO     L   WKH 8 LWHG 6WDWHV"

           HV    PD DP

  4       $ G KRZ OR J KDG KH EHH        L   WKH 8 LWHG 6WDWHV DFFRUGL J WR

  KLP"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 83 of 122




           H VDLG KH G EHH      L     WKH 8 LWHG 6WDWHV VL FH

  4       'LG KH L GLFDWH ZKHUH KH KDG VOHSW WKH SUHYLRXV           LJKW    WKH

   LJKW EHIRUH WKH GHDO"

          7R WKH EHVW RI P      UHFROOHFWLR       KH L GLFDWHG KH VOHSW L

  3H     V OYD LD DW KRPH ZLWK KLV ZLIH

  4       $ G KH L GLFDWHG KH KDG OHIW HDUO         WKDW PRU L J IURP

  3KLODGHOSKLD"

          7KDW V FRUUHFW

  4       'LG KH VD     ZKHUH KH ZH W WR ILUVW IURP 3KLODGHOSKLD"

           H L GLFDWHG KH VWRSSHG L        1HZ    RUN ILUVW D G PHW D

  X N RZ    0H LFD      L   D 'X NL     'R XWV SDUNL J ORW

  4       $ G ZKDW KDSSH HG L         WKH 'X NL   'R XWV SDUNL J ORW"

           H L GLFDWHG WKH 0H LFD        KD GHG KLP WKH EDJ RI ZKDW

  FR WDL HG WKH ILYH NLORJUDPV RI VXVSHFWHG            DUFRWLFV   D G KH L

  WXU    OHIW 1HZ     RUN D G FDPH WR WKH /DZUH FH       0DVV     $ GRYHU

  DUHD

  4       6R ZDV KH DVNHG DW WKDW SRL W GLG KH N RZ ZKDW ZDV L             WKH

  ILYH WKDW KH NHSW WDONL J DERXW"

           HV   PD DP

  4       :KDW GLG KH VD "

           H L GLFDWHG KH WKRXJKW LW ZDV GUXJV            H GLG   W N RZ ZKDW

  NL G RI GUXJ LW ZDV

  4       'LG KH      GLG KH XVH D ZRUG WR UHIHU WR OLNH D ZKLWH GUXJ

  OLNH    SHULFR    RU VRPHWKL J"

           HV   PD DP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 84 of 122




  4     $ G GR       RX N RZ ZKDW WKDW PHD V"

        1R    PD DP

  4     :KDW ZDV KH        ZKDW GLG KH WHOO ODZ H IRUFHPH W DERXW KRZ

  KH EHFDPH L YROYHG L          WKLV DFWLYLW "

         H VDLG WKDW KH ZDV D             8EHU GULYHU     D G VRPHERG       WKDW KH

  KDG JLYH    D     8EHU ULGH WR DVNHG LI KH ZD WHG WR PDNH VRPH PR H

  R   WKH VLGH D G RIIHUHG KLP WR WUD VSRUW GUXJV WR WKH

  1RUWKHDVW     WR 0DVVDFKXVHWWV            H G EH SDLG

  4     6R KH VDLG KH           KH   WKH GULYHU     WKH 'HIH GD W       ZRUNHG DV

  D   8EHU GULYHU"

        &RUUHFW

  4     'LG KH VD      L   3H    V OYD LD       ZDV LW    HDU ZKHUH KH OLYHV"

        , EHOLHYH LW ZDV 3H          V OYD LD     PD DP

  4     $ G D       LGHD ZKR WKLV X N RZ         SHUVR     LV"    :DV LW D IDUH KH

  SLFNHG XS     D    8EHU IDUH KH SLFNHG XS"

         HV   PD DP

  4     $ G WKLV X N RZ         IDUH MXVW DVNHG KLP LI KH ZD WHG WR

  WUD VSRUW GUXJV"

              7 ( &2857         6R   0V    6WHL EHUJ     PD EH ZH FRXOG

  VWUHDPOL H WKH TXHVWLR L J              , P   RW VXUH WKDW KDV PXFK WR GR

  ZLWK HLWKHU SUREDEOH FDXVH RU GHWH WLR

              06     67(,1 (5        7KDW V IL H         RXU   R RU   , GLG     W

  N RZ ZLWK WKH SUREDEOH FDXVH KRZ PXFK GHWDLO                   EXW , FD

  DEVROXWHO     GR WKDW

  4     'LG         VR RWKHU WKD     WKDW KH UHFHLYHG WKHVH ILYH              WKLV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 85 of 122




  EDJ FR WDL L J ILYH RI ZKDW KH N HZ WR EH GUXJV            WKDW V DOO

  WKDW KDSSH HG L      WKH 'X NL    'R XWV SDUNL J ORW       FRUUHFW"

          HV   PD DP

  4      $ G WKH    KH GURYH"

          HV   PD DP

  4       XW KH L GLFDWHG KH N HZ KRZ PXFK LW ZDV

          HV   PD DP

  4           ILYH NLORV"

                 H DOVR UHLWHUDWHG WKDW KLV      LHFH N HZ    RWKL J DERXW

  LW    FRUUHFW"

         &RUUHFW

  4      $ G GLG KH L GLFDWH ZKH      KH ZDV JRL J WR EH SDLG WKH

          WKDW KH KDG EHH       SURPLVHG"

         , EHOLHYH KH ZDV WR WDNH WKH             IURP WKH PR H      WKDW

  ZDV EHL J SDLG

  4      'R    RX N RZ WKDW IRU VXUH RU WKDW V MXVW ZKDW        RX

         7KDW V WKH EHVW RI P      UHFROOHFWLR    PD DP

  4      'LG KH L GLFDWH WKDW WKH SHUVR      L   1HZ    RUN KDG JLYH      KLP

  D SKR H RU WKDW KH KDG JRWWH       D   HZ SKR H IRU WKLV GHDO

  D    WKL J OLNH WKDW"

         7KH 0H LFD     DWLR DO KDG L GLFDWHG     RW WR       DGYLVHG WKH

   HZ     JLYH WKH L IRUPDWLR      WR WKH GULYHU RI WKH YHKLFOH

  EHFDXVH WKH      FKD JHG SKR HV DIWHU HYHU     GHDO

  4      'LG WKH 'HIH GD W VD      ZKHWKHU KH KDG HYHU GR H WKLV

  EHIRUH"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 86 of 122




           H GLG      RW

  4       'LG KH           GR     RX KDYH D        L IRUPDWLR       WKDW KH KDV GR H

  WKLV EHIRUH"

          , GR    RW

  4       $ G    RZ , MXVW EULHIO                ZD W WR VKRZ    RX ZKDW V DOUHDG

  EHH   H WHUHG DV          RYHU PH W V ( KLELWV              D G       7KH    GR       W

  UHDOO    KDYH       DPHV R         WKHP VR , P MXVW JRL J WR UHIHU WR WKHP E

  WKHLU H KLELW            DPHV      EXW GLG      RX KDYH D     RSSRUWX LW     WR UHYLHZ

  WKHVH SULRU WR FRXUW WRGD "

           HV    PD DP

                 06    67(,1 (5            $ G PD     , DSSURDFK       RXU    R RU"

                 7 ( &2857            HV

  4       , P KD GL J           RX    RYHU PH W V ( KLELWV            D G          $ G LI    RX

  FRXOG MXVW TXLFNO             ORRN DW WKHP D G WHOO WKH &RXUW KDYH

   RX      SULRU WR D KDOI KRXU EHIRUH FRXUW                    KDG    RX HYHU VHH

  WKRVH EHIRUH"

          , KDG       RW

  4       $ G DUH WKHVH GRFXPH WV WKDW                 RX UH IDPLOLDU ZLWK DV D

  WDVN IRUFH RIILFHU ZLWK                  6,"

          , DP    RW        R

  4       'LG    RX KDYH D           RSSRUWX LW       WKRXJK     WR UHDG WKHP EHIRUH

   RX FDPH WR FRXUW"

           HV    PD DP

  4       $ G WKH      RYHU PH W V ( KLELW               LW LV FDOOHG D            ,

   DUUDWLYH       D G LW DSSHDUV WR EH FUHDWHG L                             'LG       RX KDYH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 87 of 122




  D    RSSRUWX LW    WR UHDG WKDW      DUUDWLYH WKDW VWDUWV GRZ      DW WKH

  ERWWRP RI WKH ILUVW SDJH"

          HV   PD DP

  4      $ G L    WKDW   DUUDWLYH GRHV LW WDON DERXW KRZ WKH 'HIH GD W

  RULJL DOO      FDPH L WR WKH 8 LWHG 6WDWHV"

          HV   PD DP

  4      $ G WKHUH V D ORW RI L IRUPDWLR         L   WKHUH WKDW XOWLPDWHO

  LV FR ILUPHG E       WKH 'HIH GD W KLPVHOI R       -D XDU     WK RI



         &RUUHFW

  4         LV WKDW FRUUHFW"

                 $ G LV WKDW EHFDXVH WKHUH ZDV D VZRU         VWDWHPH W WDNH

  RI WKH 'HIH GD W X GHU RDWK"

         7KHUH ZDV       WKDW LV FRUUHFW R      WKDW GDWH     HV   PD DP

  4      $ G LI    RX FRXOG MXVW WHOO WKH &RXUW YHU         EULHIO   ZKDW

  L IRUPDWLR      WKH 'HIH GD W JDYH L      WKDW L WHUYLHZ WKDW

  XOWLPDWHO      LV FR ILUPHG E    WKH GRFXPH WV WKDW ZH UH ORRNL J DW

  L     RYHU PH WV ( KLELWV       D G   "

          HV   PD DP     7KH    RYHU PH W ( KLELWV      D G    DUH

  LPPLJUDWLR      UHODWHG GRFXPH WV        ( KLELW   EHL J WKH -D XDU

  RI       WKH 'HIH GD W ZDV VWRSSHG FRPL J L          WKURXJK LPPLJUDWLR

  L WR -). $LUSRUW L      1HZ    RUN    'XUL J WKDW WLPH KH ZDV SXOOHG

  DVLGH IRU D VHFR GDU         L VSHFWLR    D G X GHU RDWK KH JDYH D

  VZRU   VWDWHPH W L GLFDWL J WKDW KH ZDV D OHJDO SHUPD H W

  UHVLGH W L      WKH 8 LWHG 6WDWHV        7KDW KH DFWXDOO    V XFN L WR WKH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 88 of 122




  8 LWHG 6WDWHV L        2FWREHU RI           DW WKH 6RXWKZHVW ERUGHU IURP

  0H LFR      :KLOH L    WKH 8 LWHG 6WDWHV KH PDUULHG D ZRPD

  REWDL HG IDNH LPPLJUDWLR          UHODWHG GRFXPH WV IRU                L   WKH

  'RPL LFD     5HSXEOLF        DVHG R    WKRVH IDNH SDSHUV        KH REWDL HG D

  OHJDO SHUPD H W UHVLGH FH VWDWXV XVL J WKLV IDNH L IRUPDWLR

  X WLO KH ZDV VWRSSHG R        WKH VWRS KH ZDV L WHUYLHZHG R            L

   DVHG R     WKDW    KH ZDV FKDUJHG IRU WKH IDNH GRFXPH WV D G ZH W

  EHIRUH D     LPPLJUDWLR      MXGJH R       REWDL L J WKHVH IDNH GRFXPH WV

  D G IDNH ,'V

  4     :KH      RX VD    KH ZDV FKDUJHG        KH ZDV   W FKDUJHG E     WKH 8 6

  $WWRU H     V 2IILFH IHGHUDOO         FRUUHFW"      H ZDV FKDUJHG L

  LPPLJUDWLR     FRXUW"

        ,    LPPLJUDWLR     FRXUW       HV    PD DP

  4     $ G KH ZDV VXEMHFW WR UHPRYDO SURFHHGL JV DW WKDW SRL W"

   H ZDV WDNH     L WR FXVWRG       WKDW GD      FRUUHFW"

        &RUUHFW

  4     $ G    DJDL      ZKH   KH VDLG KH KDG RULJL DOO           FRPH RYHU WKH

  0H LFR 8 6     ERUGHU L             KH VDLG WKDW ZDV ZLWKRXW

  L VSHFWLR          H KDG MXVW V XFN RYHU"

        &RUUHFW

  4     $ G DW VRPH SRL W PDUULHG WKLV 8 6               FLWL H     'R   RX N RZ

  LV KH VWLOO PDUULHG WR KHU"

        , GR     RW N RZ

  4     $ G KH WKH       DW VRPH SRL W DSSOLHG IRU VWDWXV WKURXJK KLV

  8 6   FLWL H    ZLIH     ZKR VSR VRUHG KLP"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 89 of 122




       &RUUHFW

  4    $ G KH    HHGHG GRFXPH WV IRU WKDW        FRUUHFW"

       &RUUHFW

  4    $ G KH VDLG KH JRW WKH GRFXPH WV           RX VDLG   IURP WKH

  'RPL LFD   5HSXEOLF"

       &RUUHFW

  4      RZ PXFK GLG KH SD     IRU WKRVH GRFXPH WV"



  4    $ G KH DGPLWWHG WKH      ZHUH IUDXGXOH W        H N HZ WKH     ZHUH

  IUDXGXOH W ZKH    KH ERXJKW WKHP D G ZKH       KH UHFHLYHG WKHP

  FRUUHFW"

       7KDW LV FRUUHFW

  4    'LG LW FR VLVW RI D SDVVSRUW        D YLVD D G D VWDPS"

       &RUUHFW

  4      H DGPLWWHG WKDW KH XVHG WKRVH WKUHH IUDXGXOH W GRFXPH WV

  WR XOWLPDWHO    JDL    ODZIXO SHUPD H W UHVLGH FH VWDWXV         FRUUHFW"

       7KDW LV FRUUHFW

  4    $ G IURP UHDGL J WKH UHSRUWV        GRHV LW VKRZ ZKH     KH

  REWDL HG WKDW VWDWXV"      :DV LW L        "

       7ZR WKRXVD G        WKH ZLIH     L DXGLEOH   IRU KLP L           D G

  LW DSSHDUV L    DERXW        KH JRW WKDW VWDWXV     FRUUHFW

  4    $ G LW ZDV       W X WLO KH ZDV VWRSSHG L            WKHUH ZDV VRPH

  IODJ RU KH ZDV R      VRPH ZDWFK OLVW"

       &RUUHFW

  4    $ G LW ZDV D ZDWFK OLVW EHFDXVH VRPHKRZ LW ZDV IRX G RXW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 90 of 122




  WKDW KH XVHG IUDXGXOH W GRFXPH WV WR JHW KLV VWDWXV L WR WKH

  8 LWHG 6WDWHV       FRUUHFW"

          7KDW LV FRUUHFW

  4       $ G WKURXJKRXW WKLV SHULRG RI WLPH ZKH       KH ZDV XVL J

  WKHVH         KLV VWDWXV DV D OHJDO SHUPD H W UHVLGH W EDVHG R

  WKHVH IUDXGXOH W GRFXPH WV         ZDV KH JRL J EDFN D G IRUWK WR WKH

  'RPL LFD      5HSXEOLF

           HV    PD DP

  4         WZLFH        D FRXSOH WLPHV D    HDU"

          7ZLFH D    HDU    HV    PD DP

  4       $ G KDYL J     R SUREOHP   FRUUHFW"

          &RUUHFW

  4       8 WLO WKLV VWRS"

          8 WLO WKH        VWRS      HV

  4       $ G VR KH ZDV VXEMHFW WR UHPRYDO SURFHHGL JV DW WKDW

  SRL W"

           HV    PD DP

  4       $ G GLG KH JR EHIRUH D      LPPLJUDWLR    MXGJH"

           H GLG L GHHG      HV   PD DP

  4       $ G WR    RXU N RZOHGJH    ZKDW GLG WKH LPPLJUDWLR    MXGJH GR"

          7KH LPPLJUDWLR    MXGJH UHOHDVHG KLP R     SHUVR DO

  UHFRJ L D FH D G JDYH KLP OHJDO SHUPD H W UHVLGH FH VWDWXV

  4       $ G VR VL FH      ZDV WKDW        "

           HV    PD DP

  4       6R VL FH         KH DFWXDOO     KDV KDG ODZIXO SHUPD H W
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 91 of 122




  UHVLGH W VWDWXV           RW EDVHG R          WKH IUDXGXOH W GRFXPH WV       FRUUHFW"

           &RUUHFW

  4        $ G GR      RX KDYH D         LGHD ZK      WKH LPPLJUDWLR      MXGJH PDGH

  WKLV

                  05    (5.$1    2EMHFWLR

                  7 ( &2857      0V      6WHL EHUJ         SOHDVH    &D   ZH ZUDS WKLV

  XS"

                  06    67(,1 (5           HV       :LOO    RX JLYH PH R H PL XWH

   RXU     R RU"

                  7 ( &2857         HV

                   3DXVH

                  06    67(,1 (5         :H OO WH GHU WKH ZLW HVV           RXU   R RU

  7KD N     RX

                  7 ( &2857      $OO ULJKW            0U    (UND "

                  05    (5.$1    7KD N         RX     RXU    R RU

                                      &5266 (;$0,1$7,21

      05    (5.$1

  4         HOOR       7URRSHU      RZ DUH          RX WRGD "

            RRG        RZ DUH    RX      VLU"

  4        9HU    JRRG      7KD N     RX    VLU

                   7KLV SDUWLFXODU L IRUPD W WKDW KDG WKH FR WDFW ZLWK

  WKH 0H LFD           DWLR DO     GLG     RX KD GOH WKLV L IRUPD W"

           , GLG       RW

  4         RZ OR J KDG WKDW L GLYLGXDO EHH                  D   L IRUPD W ZLWK   6,"

           , GR    RW N RZ WKDW          VLU
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 92 of 122




  4      XW KH KDV EHH      L    WKH SDVW UHOLDEOH IRU SXUSRVHV RI         6,

  VWD GDUGV"

         HV    PD DP       HV    VLU

  4    1R SUREOHP

               $ G ZLWK UHVSHFW WR WKLV SDUWLFXODU FDVH           WKH &,

  L GLFDWHG WKDW LW KDG FR WDFW ZLWK WKLV 0H LFD           DWLR DO     D G

  WKDW LV KRZ WKH PDWWHU ILUVW FDPH WR WKH DWWH WLR          RI ODZ

  H IRUFHPH W"

         HV    VLU

  4      RZ GLG WKH &, JHW L WR FR WDFW ZLWK WKLV 0H LFD

   DWLR DO"

       , GR     RW N RZ WKDW     VLU

  4    2ND          RZ OR J KDG &, EHH    L   FR WDFW ZLWK WKH 0H LFD

   DWLR DO"

       , EHOLHYH VL FH 0D           VLU

  4    $ G     RX GR    W N RZ KRZ WKH WZR PHW"

       1R     VLU

  4    $ G LV LW       RXU X GHUVWD GL J WKDW LPPHGLDWHO     WKH &, ZDV

  DEOH WR EH L       D SRVLWLR   RI VXIILFLH W WUXVW D G    HJRWLDWH D

  ODUJH VFDOH L WHUVWDWH GUXJ GHOLYHU           ZLWK WKH 0H LFD     DWLR DO"

         HV    VLU

  4    $ G GR       RX N RZ KRZ WKH &, ZDV DEOH WR JHW L WR WKDW

  SRVLWLR     RI WUXVW"

       , GR     RW

  4    7KH 0H LFD         DWLR DO   LV WKLV D    L GLYLGXDO WKDW ZDV HYHU
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 93 of 122




  R    WKH UDGDU VFUHH     RI    6, RU WKH )HGHUDO     RYHU PH W    WR     RXU

  N RZOHGJH"

         1RW WKDW , P DZDUH RI

  4      7KH       L   WHUPV RI WKH FR YHUVDWLR V ZLWK WKH 0H LFD

   DWLR DO        RX YH L GLFDWHG WKDW WKH &, VSHDNV          R 6SD LVK

  FRUUHFW"

         7KDW LV FRUUHFW

  4      7R     RXU N RZOHGJH    GRHV WKH 0H LFD      DWLR DO VSHDN D

  ( JOLVK"

         7R P     N RZOHGJH     WKH 0H LFD   GRHV   RW VSHDN ( JOLVK DW

  DOO

  4      7KH 8& ZDV L WURGXFHG WR WKH 0H LFD           DWLR DO R    RU DERXW

  -X H     WK    LV WKDW WUXH"

         , EHOLHYH WKH ILUVW FR YHUVDWLR           ZDV -X H        HV    VLU

  4      7KHUH ZDV D GUXJ WUD VDFWLR         DUUD JHG ZLWK WKH &,        WKH

  0H LFD        DWLR DO WR RFFXU L     WKH PLGGOH RI 0D            IDLU WR

  VD "

           HV    VLU

  4      2YHU ZKDW SHULRG RI WLPH ZDV WKDW WUD VDFWLR              HJRWLDWHG

  WR    RXU N RZOHGJH"

         , KDYH     R N RZOHGJH RI WKDW      VLU

  4        RZ LV LW WKDW WKH &, ZDV FRPPX LFDWL J ZLWK WKH 0H LFD

   DWLR DO JLYH        WKH OD JXDJH EDUULHU"

         , DP     RW DZDUH RI WKDW     VLU

  4      :KDW L IRUPDWLR        GR   RX KDYH UHJDUGL J WKH      XPEHU RI
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 94 of 122




  GULYHUV WKDW WKH 0H LFD            DWLR DO KDV"

          , KDYH      R N RZOHGJH RI WKDW

  4       7KHUH ZDV D GHDO WKDW ZDV JRRG WR JR L            WKH PLGGOH RI 0D

  DFFRUGL J WR ZKDW WKH &, FODLPHG            FRUUHFW"

          7KH    ZHUH L    WKH SURFHVV RI WU L J WR SXW WRJHWKHU D GHDO

  4       $ G WKH GHDO EHJD      L    WKH VH VH WKDW LW ZDV SODFHG L

  PRWLR    ZLWK WKH WUD VSRUW RI ILYH NLORV DV RUGHUHG"

          , P    RW DZDUH RI WKDW      VLU

  4       $UH    RX       RX KDG L GLFDWHG WKDW      RX KDG IDPLOLDUL HG

   RXUVHOI ZLWK WKH L YHVWLJDWLR             GRFXPH WV L    WKLV FDVH

  FRUUHFW"

          &RUUHFW

  4        DYH    RX UHYLHZHG WKH DIILGDYLW ZKLFK ZDV VXEPLWWHG L

  VXSSRUW RI WKH DSSOLFDWLR          IRU FRPSODL W L       WKLV FDVH"

           HV    VLU

  4       $UH WKH FR WH WV RI WKDW DIILGDYLW WUXH             WR WKH EHVW RI

   RXU N RZOHGJH"

           HV    VLU

  4       $ G L    3DUDJUDSK     RI WKH DIILGDYLW        GRHV WKH DIILD W

  L GLFDWH       TXRWH    $IWHU IXUWKHU GLVFXVVLR          8, DJUHHG WR VWDUW

  E   VHOOL J WKH &6 ILYH NLORJUDPV RI IH WD               O IRU         SHU

  NLORJUDP        IROORZHG E   WKH     H W SDUDJUDSK          )ROORZL J WKLV

  L LWLDO FDOO         DGGLWLR DO WHOHSKR H FR YHUVDWLR V EHWZHH         WKH &6

  D G WKH 0H LFD          DWLR DO    UHIHUUHG WKHUHL     DV 8,     RFFXUUHG

  GXUL J ZKLFK 8, XVHG GLIIHUH W SKR H             XPEHUV     8,   WKH 0H LFD
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 95 of 122




   DWLR DO    L GLFDWHG WKDW WKH GULYHU KDG EHH       SXOOHG RYHU L     WKH

  1HZ   RUN DUHD IRU D EURNH      ZL GVKLHOG D G IRU WKDW UHDVR       WKH

  WUD VDFWLR    ZDV WHUPL DWHG "

         HV    VLU

  4     2ND     $ G VR    KDYH , UHIUHVKHG    RXU UHFROOHFWLR

  UHJDUGL J WKH ILYH NLOR GHDO WKDW ZDV L         SODFH D G L      SURJUHVV

  L   WKH PLGGOH RI 0D "

         HV    VLU

  4     2ND     $ G WKDW GHDO IHOO DSDUW EHFDXVH WKH GULYHU ZDV

  KLPVHOI DUUHVWHG L      WUD VLW"

        , EHOLHYH VR      HV    VLU

  4     $ G DFFRUGL J WR WKH &,       DFFRUGL J WR WKH 0H LFD

   DWLR DO"

         HV    VLU

  4     $ G LV LW WUXH WKDW       DFFRUGL J WR WKH &,   WKH 0H LFD

   DWLR DO ZDV DSRORJHWLF D G ZDV HVVH WLDOO         VFUDPEOL J WR SXW

  WKH GHDO EDFN WRJHWKHU"

        7KH 0H LFD      DWLR DO ZDV DWWHPSWL J WR FRPSOHWH WKH GHDO

   HV   VLU

  4     2ND     6DLG    , P JRL J WR PDNH LW JRRG     HVVH WLDOO "

         HV    VLU

  4     2ND     $ G WKH         LV LW WUXH WKDW   RWKL J PRUH RFFXUV

  X WLO -X H    WK RI          ZKHUH WKH GHDO LV HVVH WLDOO     UHYLYHG"

         HV    VLU

  4     2ND     6R LW WRRN VHYHUDO ZHHNV IRU WKH GHDO WR JHW SODFHG
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 96 of 122




  EDFN R      WUDFN     DW OHDVW          RU VR LW DSSHDUV SHU WKH

  L YHVWLJDWLR "

           HV    VLU

  4      $ G WKDW LV ZKH            ZH OHDU       DERXW WKH     HZ GULYHU    IDLU WR

  VD "

         7KDW V ZKHUH WKH GHDO LV                 RZ SXW EDFN L     SODFH     HV   VLU

  4      2ND        $ G SULRU WR -X H             WK          ZDV WKHUH D

  L IRUPDWLR        WKDW WKH 0H LFD            DWLR DO KDG DFTXLUHG D        HZ GULYHU

  SULRU WR WKDW GDWH"

         1RW WKDW , P DZDUH RI                R   VLU

  4      2ND        $ G VR      WR    RXU N RZOHGJH        WKH 0H LFD       DWLR DO KDG

  DFTXLUHG WKDW         HZ GULYHU VRPHWLPH EHWZHH               WKH 0D      WK L LWLDO

  GHDO ZKHUH KLV ILUVW GULYHU JRW DUUHVWHG D G -X H                      WK RI

  IDLU WR VD "

           HV    VLU       HV       VLU

  4      $ G VR       WR   RXU N RZOHGJH          WKHUH ZDV      R L IRUPDWLR      WKDW

  WKH    HZ GULYHU KDG HYHU GR H D GHOLYHU                 EHIRUH"

         1R     VLU

  4      2ND        ,   WHUPV RI WKH DFWXDO WLPH D G ORFDWLR                 RI WKH

  XOWLPDWH GHOLYHU            WKDW ZDV VHW E           SROLFH   IDLU WR VD "

         2    WKH       WK"

  4        HV

           HV    VLU

  4      7KH 0H LFD           DWLR DO ZD WHG WR WKH GHDO WR JR IRUZDUG

  HDUOLHU       PD EH R       WKH    WK    LV WKDW IDLU WR VD "
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 97 of 122




       &RUUHFW

  4      XW WKH SROLFH WKURXJK WKHLU X GHUFRYHU L YHVWLJDWLR          ZHUH

  DEOH WR FR WURO WKH GDWH D G WLPH D G ORFDWLR           RI WKH GHOLYHU "

       &RUUHFW

  4    :KDW VD       GLG WKH GULYHU KDYH L     WKDW"

         HUR

  4    $W WKH WLPH RI WKH DFWXDO FR YHUVDWLR V ZLWK WKH GULYHU

  GLG WKH GULYHU HYH       N RZ KRZ PXFK PR H    KH ZDV WR UHFHLYH"

       7KHUH ZDV PLVFRPPX LFDWLR          DV WR KRZ PXFK PR H   KH ZDV WR

  UHFHLYH

  4    7KH TXHVWLR        LV   GLG WKH GULYHU HYH    N RZ KRZ PXFK PR H

  KH ZDV WR UHFHLYH"

       , GR    W EHOLHYH VR        R    VLU

  4    2ND      6R    L   IDFW    DFFRUGL J WR WKH DIILD W    WKH GULYHU

  L GLFDWHG WKDW KH       TXRWH   ZDV    RW WROG KRZ PXFK"

       &RUUHFW

  4      RX L GLFDWHG WKDW WKH GULYHU L GLFDWHG RYHU WKH WHOHSKR H

  WKDW WKH GULYHU ZDV DZDUH WKDW LW ZDV &KL D :KLWH WKDW ZDV WKH

  VXEMHFW RI WKLV WUD VDFWLR            7KDW ZDV L   D SKR H FDOO EHWZHH

  WKH GULYHU D G 5XEH "

         HV    VLU

  4    2ND      $ G L     WKDW VDPH FR YHUVDWLR        WKH GULYHU L GLFDWHG

  KH ZDV GHOLYHUL J ILYH FDUV"

         HV    VLU

  4    $ G P    X GHUVWD GL J LV WKURXJK FR WDFWV D G         RXU WUDL L J
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 98 of 122




  D G H SHULH FH WKDW WKH FDUV UHIHUUHG WR WKH SURGXFW"

        &RUUHFW

  4     $ G DOO RI WKDW ZDV ODLG RXW L               WKH DIILGDYLW"

         HV    VLU

  4     1RZ    MXVW        , N RZ WKDW       RX DUH R H RI WKH DIILD WV       EXW

  LV LW IDLU WR VD         WKDW     RX PLJKW EH PLVWDNH     ZLWK UHVSHFW WR

  WKH GULYHU L GLFDWL J N RZOHGJH RI ZKDW WKRVH ILYH FDUV

  FR WDL HG L       WKDW FR YHUVDWLR "

        $V IDU DV LW EHL J &KL D :KLWH"

  4      HV

        7KH    FRXOG KDYH MXVW VDLG ILYH FDUV RI GUXJV            HYH       WKRXJK

  KH V GHOLYHUL J ILYH NLORV RI              DUFRWLFV

  4     2ND         6R P   TXHVWLR      WR   RX LV    RX HDUOLHU VWDWHG WKDW LW

  ZDV   RXU X GHUVWD GL J WKDW WKH GULYHU VWDWHG KH N HZ KH ZDV

  GHOLYHUL J &KL D :KLWH GXUL J WKDW FDOO ZLWK 5XEH                   ZKR ZDV WKH

  8&"

        5XEH    LV WKH 8&         FRUUHFW      HV    VLU

  4      XW GR       RX      GR    RX UHFDOO IRU D IDFW WKDW WKH GULYHU

  WROG WKH 8& WKDW KH ZDV GHDOL J ZLWK &KL D :KLWH"

        , ZRXOG KDYH WR UHYLHZ WKH UHSRUW WR GR WKDW              VLU

  4     1RW D SUREOHP

        2ND

               05    (5.$1        :LWK WKH &RXUW V SHUPLVVLR      PD    ,

  DSSURDFK WKH ZLW HVV"

               7 ( &2857           HV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 99 of 122




                $WWRU H V FR IHU

  4    6LU      LI     RX ZRXOG      W PL G ORRNL J DW 3DUDJUDSK

           :LW HVV UHYLHZV GRFXPH W               HV   VLU

  4    2ND           6R LW V IDLU WR VD       WKDW WR    RXU N RZOHGJH GXUL J

  WKH FR YHUVDWLR         EHWZHH       WKH 'HIH GD W D G WKH 8&       5XEH    WKH

  'HIH GD W          RU WKH GULYHU       , VKRXOG VD         GLG   RW UHIHUH FH WKH

  W SH RI FDUV WKDW KH ZDV GHOLYHUL J"

       7KDW LV FRUUHFW

  4    7KD N         RX   VLU

                05    (5.$1     0D     , DSSURDFK WR UHWULHYH WKH H KLELW

  -XGJH"

                7 ( &2857         HV

  4    8OWLPDWHO          KRZHYHU       ZKH   WKH WUD VDFWLR       RFFXUV    RX KDG

  WHVWLILHG WKDW WKH &, GLVFXVVHG ZKDW ZDV EHL J WXU HG RYHU ZLWK

  WKH GULYHU"

       &RUUHFW

  4    $ G LW ZDV MXVW WKH &, ZKR DSSURDFKHG WKH FDU"

       &RUUHFW

  4    $ G LW V UHFRUGHG R              D ZLUH"

           HV   VLU

  4    $ G WKH &,          RX KDG L GLFDWHG        VWDWHG WR WKH 'HIH GD W

  LW V IH WD         O RU LW V &KL D :KLWH"

       &RUUHFW

  4    $ G WKH 'HIH GD W DIILUPHG"

           HV   VLU
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 100 of 122




  4     2ND        XW    RX UHFRJ L H WKDW WKH 'HIH GD W GRHV           W VSHDN

  ( JOLVK DV IDU DV        RX N RZ"

           HV   VLU

  4     $ G     RX L GLFDWHG WKDW WKH &, GRHV          W VSHDN 6SD LVK DV IDU

  DV   RX N RZ"

        &RUUHFW

  4     7KH 'HIH GD W       GLG KH XVH WKH ZRUG        IH WD     O "

        , GR     RW N RZ WKDW      VLU

  4        RX GR   W N RZ L IRUPDWLR           WKDW KH GLG   LW ZDV UDWKHU WKDW

  WKH &, XVHG WKH ZRUG       IH WD       O "

        &RUUHFW

  4     6R DV IDU DV       RX N RZ    WKH ZRUG      IH WD    O   GLG   RW FRPH

  RXW RI WKDW PD        V PRXWK"

        , GR     RW N RZ    VLU

  4     $ G VXEVHTXH WO       ZKH     WKH 'HIH GD W ZDV L WHUYLHZHG E

  SROLFH    ZKLFK L WHUYLHZ ZDV UHFRUGHG            KH PDL WDL HG WKDW KH

  N HZ LW ZDV GUXJV EXW MXVW GLG           W N RZ ZKDW NL G"

        &RUUHFW

  4     $ G WKDW ZDV D       L WHUYLHZ ZLWK D 6SD LVK VSHDNL J

  L GLYLGXDO"

        6SD LVK VSHDNL J       FRUUHFW

  4     :KR ZDV WKH DJH W ZKR 0LUD GL HG WKH 'HIH GD W DW WKH

  VFH H RI WKH DUUHVW"

        ,W ZDV WZR DJH WV          ,W ZDV 6SHFLDO $JH W 5RG H          9HJD IURP

  WKH '($ D G 5XEH       3DXOL R IURP       6,
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 101 of 122




  4      $ G WKH GRFXPH W ZKLFK         RX KDYH LGH WLILHG DV ( KLELW        LV

  L   IDFW WKH FDUG WKDW ZDV SUHVH WHG WR WKH 'HIH GD W DW WKH

  VFH H"

         7KLV LV WKH VKHHW RI SDSHU WKDW ZDV SUHVH WHG WR KLP                HV

  VLU

  4      , VHH     , EHJ     RXU SDUGR        6R LW ZDV D VKHHW RI SDSHU

  WKDW ZDV XVHG DW WKH VFH H WR JLYH WKH 0LUD GD"

         7R VLJ        D G WKH 0LUD GD ZDV UHDG RII RI 5RG H      9HJD V

  FDUG

  4      2ND      6R ZKDW     RX KDYH WKHUH L WURGXFHG DV ( KLELW          LV

   RW ZKDW ZDV XVHG WR UHDG 0LUD GD WR WKH 'HIH GD W DV IDU DV

   RX N RZ"

           HV   VLU

  4      2ND      ,W ZDV D FDUG ZKLFK ZH GR        W KDYH"

         &RUUHFW

  4      6LU    H FXVH PH     , VLPSO    GR   W UHFDOO

                 'LG    RX L GLFDWH WKDW WKHUH ZDV D MDFNHW RYHU WKH

  EDFNSDFN WKDW ZDV L        FDU    RU WKH EDJ WKDW ZDV L       WKH FDU"

           HV   VLU

  4      $ G WKDW MDFNHW      ZDV       ZDV WKDW HYHU UHFRYHUHG E      SROLFH"

         1RW WKDW , P DZDUH RI      VLU

  4      :DV WKH MDFNHW VHDUFKHG"

         , GLG    RW VHDUFK WKH YHKLFOH        VR , FD   W VD   WKDW   VLU

  4      $ G VR    RX KDYH     R N RZOHGJH DV WR ZKHWKHU LW ZDV HYHU

  VHDUFKHG      WKH MDFNHW"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 102 of 122




        &RUUHFW

  4     2ND       RX L GLFDWHG WKDW WKH &, VRUW RI DUULYHG R            VFH H

  DV D SDFNDJH GHDO ZLWK WKLV FR &,"

        &RUUHFW

  4     $ G WKH YHKLFOH L     ZKLFK WKH       DUULYHG    ZDV WKDW D ODZ

  H IRUFHPH W YHKLFOH"

        ,W ZDV    RW

  4     :KR FR GXFWHG WKH VHDUFK RI WKH YHKLFOH"

        7KDW ZRXOG KDYH EHH         WKHUH ZDV IRXU DJH WV WKDW

  FR GXFWHG WKH VHDUFK RI WKH YHKLFOH D G WKH WZR &,V

  4     $UH    RX IDPLOLDU ZLWK WKH XVH RI KLGGH          FRPSDUWPH WV L

  YHKLFOHV    DIWHUPDUNHW KLGGH     FRPSDUWPH WV"

         HV    VLU

  4     $ G ZDV LW HYHU PDGH WR          GHWHUPL HG ZKHWKHU RU      RW WKDW

  SDUWLFXODU YHKLFOH PLJKW KDYH FR WDL HG D             DIWHUPDUNHW KLGGH

  FRPSDUWPH W"

        7KH YHKLFOH ZDV VHDUFKHG         HV   VLU

  4     , FOXGL J E     SHRSOH ZKR DUH DEOH WR LGH WLI         KLGHV"

        /DZ H IRUFHPH W      HV    VLU

  4     :HUH WKH ODZ H IRUFHPH W RIILFHUV DEOH WR LGH WLI              D KLGH"

        6RPH DUH EHWWHU WKD       RWKHUV   EXW   HV     VLU

  4     $ G WKH DJH WV WKDW ZHUH L YROYHG L           WKH VHDUFK RI WKLV

  YHKLFOH     DUH WKH   WUDL HG WR ORFDWH KLGGH         FRPSDUWPH WV    DV IDU

  DV   RX N RZ"

        $V IDU DV , N RZ      HV   VLU
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 103 of 122




  4     :DV WKH VHDUFK SURFHVV YLGHR UHFRUGHG DW DOO"

        , GR     RW N RZ   VLU

  4     2ND      :RXOG WKDW EH FXVWRPDU        WR YLGHR UHFRUG WKH VHDUFK

  RI WKH YHKLFOH"

        , GR     RW EHOLHYH VR    R   VLU

  4     $OO ULJKW     :KHUH ZDV WKDW VHDUFK RI WKH YHKLFOH

  FR GXFWHG"

        , GR     RW N RZ

  4     :KR ZDV LW WKDW KDG H HV R       WKH &,V SULRU WR IROORZL J WKH

  VHDUFK RI WKH YHKLFOH XS WR WKH SRL W RI GHOLYHU "

        7KDW ZRXOG KDYH EHH      6SHFLDO $JH W 5XEH     3DXOL R DV ZHOO

  DV DFWL J JURXS VXSHUYLVRU 3DW &X         L JKDP

  4     6R EHWZHH    WKH WZR RI WKHP     WKH   PDL WDL HG H HV R    WKH &,

  YHKLFOH IURP WKH SRL W RI VHDUFK WR WKH SRL W RI GHOLYHU "

        7KHUH ZHUH VHYHUDO RI         PXOWLSOH SHRSOH WKDW ZHUH WKHUH

   HV   VLU

  4     'LG HLWKHU RI WKRVH WZR DJH WV ORVH WKH H H DV IDU DV          RX

  DUH DZDUH"

        7KH    GLG   RW

  4     6R WKRVH WZR DJH WV KDG WKH H H WKH H WLUH WLPH"

         HV    VLU

  4     ,     WHUPV RI WKH PHHW ORFDWLR        RX DOO DV ODZ H IRUFHPH W

  DJH WV VHOHFWHG D ORFDWLR       WKDW ZDV WDFWLFDOO     DGYD WDJHRXV IRU

  SXUSRVHV RI VXUYHLOOD FH"

        &RUUHFW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 104 of 122




  4       $ G ZRXOG     RX EH DEOH WR GHVFULEH ZKHUH L      WKH ORW WKDW

  ZDV"

           HV    VLU

  4       3OHDVH   LI    RX ZRXOG   W PL G

          7KH KRWHO ZDV ORFDWHG L      OLNH D    L GXVWULDO SDUN    RII D

  L GXVWULDO SDUN URDG         RX SXOO L WR WKH H WUD FH IRU WKH

  KRWHO     7KH KRWHO LV GLUHFWO       L   IUR W RI    RX   7KHUH ZDV D

  SDUNL J ORW WKDW JRHV DOO WKH ZD V DURX G WKH EXLOGL J              7KH

  DFWXDO VWRS ZKHUH WKH JH WOHPD           SDUNHG KLV YHKLFOH D G WKH EOXH

  FDU ZDV WR WKH OHIW ORRNL J DW WKH KRWHO R            WKH OHIW KD G VLGH

  4       :RXOG WKDW EH WR WKH OHIW KD G VLGH RI WKH IUR W RI WKH

  KRWHO"

          /RRNL J DW WKH IUR W RI WKH KRWHO         WR WKH OHIW    WKRXJK

  4       9HU    JRRG   WKH   VLU

                 $ G DSSUR LPDWHO     KRZ IDU DZD     IURP WKH IUR W RI WKH

  KRWHO ZDV WKLV"

          0D EH KDOI D IRRWEDOO ILHOG

  4       9HU    JRRG   $ G DUH     RX DZDUH RI ZKHWKHU RU    RW WKHUH ZHUH

  VXUYHLOOD FH FDPHUDV WKDW DUH ORFDWHG DW WKH KRWHO WKDW ZRXOG

  FDSWXUH WKLV L WHUDFWLR "

          , DP    RW DZDUH RI WKDW

  4       :HUH WKHUH SOD HV RU RWKHU VXUYHLOOD FH YHKLFOHV RU

  HTXLSPH W XWLOL HG WR UHFRUG WKH WUD VDFWLR            LWVHOI"

          , P    RW DZDUH RI WKDW    VLU

  4       2ND      :HUH WKHUH D     RWKHU FDUV WKDW ZHUH SDUNHG L      WKH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 105 of 122




  LPPHGLDWH YLFL LW           RI WKH WUD VDFWLR   LWVHOI"

         HV       VLU

  4     1R    ODZ H IRUFHPH W YHKLFOHV"

         HV       VLU

  4     :LWK UHVSHFW WR WKH &, YHKLFOH D G WKH 'HIH GD W V

  YHKLFOH     ZHUH WKHUH D        FDUV L WHUYH L J EHWZHH      WKH WZR"

         HV       VLU

  4     2ND         RZ PD       VSDFHV DSDUW ZHUH WKH "

        0D EH           RU VR   VLU

  4     2K    RND        $ G ZRXOG    RX EH DEOH WR WHOO WKH &RXUW KRZ

  PD    VSDFHV RI WKRVH           ZHUH RFFXSLHG"      :DV LW DOO RI WKHP

  KDOI RI WKHP RU VRPH

        , GR      W UHFDOO      VLU

  4     2ND        $ G IDLU WR VD     WKDW      ZKH    ZDV WKH &, L IRUPHG RI

  WKH ORFDWLR       IRU WKH GHOLYHU "

        2    WKH        WK"

  4      HV

        2    WKH        WK

  4     2ND         DG WKH &, EHH     L YROYHG L      GHOLYHULHV DW WKDW

  ORFDWLR     L    WKH SDVW     DV IDU DV    RX UH DZDUH"

        1RW WKDW , P DZDUH RI

  4     $ G ZDV WKH &,            ZKHUH ZDV WKH &, ZKH      WKH &, ZDV

  L IRUPHG DERXW WKH ORFDWLR          RI GHOLYHU "

        7KH &, ZRXOG KDYH EHH         ZLWK WKH FR WUROOL J DJH W D G WKH

  VXSHUYLVRUV IRU WKH EULHIL J
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 106 of 122




  4      2ND      $ G VR    WR EH IDLU    WKH   WKH &, ZRXOG   RW KDYH KDG

  D     IRUHN RZOHGJH WKDW ZH ZHUH JRL J WR SLFN WKLV SDUWLFXODU

  ORFDWLR "

         &RUUHFW

  4      7KD N    RX      , DSSUHFLDWH WKDW

                 :LWK UHVSHFW WR WKH WHOHSKR HV WKDW ZHUH ORFDWHG L

  WKH YHKLFOH      KRZ      VWULNH WKDW

                  RZ PD     SKR HV ZHUH ORFDWHG R    WKH 'HIH GD W V

  SHUVR "

         , EHOLHYH WKHUH ZDV WZR SKR HV ORFDWHG R        KLV SHUVR

  4      :HUH ERWK RI WKRVH WHOHSKR HV DFWLYH"

         , GR    RW N RZ    VLU

  4      :HUH WKH RWKHU WKUHH SKR HV DFWLYH"

         , GR    RW N RZ

  4       RX N RZ R O      DERXW R H SKR H WKDW ZDV DFWLYH     IDLU WR

  VD "

         &RUUHFW

  4      2ND      $ G WKDW ZDV WKH SKR H WKDW ZDV XVHG L       WKLV FDVH"

         &RUUHFW

  4      $ G L     RXU WUDL L J D G H SHULH FH DV D ODZ H IRUFHPH W

  RIILFHU      L GLYLGXDOV WKDW DUH L YROYHG L      WKH GUXJ WUDGH     GR

  WKH    IUHTXH WO      JHW D   XPEHU RI GUXJ UHODWHG FDOOV RU PHVVDJHV

  R   WKHLU SKR HV"

         7KH    FRXOG      HV   VLU

  4      2ND      $ G L    WKLV FDVH   WKH VFUHH    ZDV FDSWXUHG DW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 107 of 122




  L    WKH DIWHU RR      DFFRUGL J WR ( KLELW       -"

          HV    VLU

  4      $ G WKH R O      DOHUWV WKDW FDPH XS R       WKLV SKR H UHODWHG WR

  LW ORRNV OLNH       D V VWHP FR ILJXUDWLR        LVVXH D G VRPHR H ZKR

  ZD WHG WR SOD           DOO 3RRO"

          HV    VLU

  4       HWZHH           L   WKH PRU L J D G            L   WKH DIWHU RR "

                L   WKH PRU L J D G            L   WKH PRU L J

  4      $ G WKH      DJDL    XS WR        L   WKH DIWHU RR "

          HV

  4      :LWK UHVSHFW WR WKH SDFNDJH RI VXVSHFWHG IH WD               O   ZKR

  WRRN FXVWRG       RI WKDW    LI     RX UHFDOO"

         , EHOLHYH 6SHFLDO $JH W 6HD           5DIIHUW   WRRN

  4      :DV WKHUH D         FR WUROV SXW L    SODFH"    'LG KH ZHDU JORYHV"

         2I FRXUVH

  4      2ND        6RPH RI XV GHDO ZLWK ORFDO FDVHV         WKDW V   RW DOZD V

  WKH FDVH      6R L     WKLV FDVH JORYHV ZHUH XVHG"

          HV    VLU

  4      :HUH WKH SDFNDJHV IL JHUSUL WHG DW DOO"

         , GR    RW N RZ

  4      :DV WKH 'HIH GD W FRRSHUDWLYH ZKH           KH ZDV DSSURDFKHG E

  SROLFH"

          HV    KH ZDV

  4      $ G    RX ZHUH DEOH WR LGH WLI        KLV UHVLGH FH L

  3H    V OYD LD"      H WROG    RX ZKHUH KH OLYHG       FRUUHFW"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 108 of 122




        &RUUHFW

  4     $ G KDG ODZ H IRUFHPH W RIILFHUV VHDUFKHG WKRVH SUHPLVHV

  DW DOO"

        , GR    RW EHOLHYH VR            R   VLU

  4     ,V WKHUH D          UHDVR    ZK      WKDW ZRXOG   RW KDYH RFFXUUHG"

        , FD    RW VD       WKDW    VLU

  4     2ND      6R   RX KDYH        R N RZOHGJH WKDW WKHUH ZDV D         WKL J

  GUXJ UHODWHG RU ZKDW UHODWHG L               WKH 'HIH GD W V SUHPLVHV RU

  FR WURO"

        1R N RZOHGJH         R     VLU

  4     'R    RX KDYH D          UHDVR    WR EHOLHYH WKDW KH KDG D        ILUHDUPV

  UHJLVWHUHG WR KLP"

        , GR    RW

  4     'R    RX KDYH D          L IRUPDWLR     WKDW WKH 'HIH GD W KDG HYHU

  EHH   L YROYHG L      D        YLROH W L FLGH WV L      WKH SDVW"

        , GR    RW

  4     7KH 'HIH GD W V YHKLFOH ZDV                RW HTXLSSHG ZLWK D KLGGH

  FRPSDUWPH W     LV WKDW IDLU WR VD "

        7KDW LV FRUUHFW

  4     ,    WHUPV RI WKH WHFK LTXHV WKDW GUXJ GHDOHUV ZLOO XVH WR

  DYRLG GHWHFWLR        R H RI WKH WKL JV WKDW D           H SHULH FHG GUXJ

  GHDOHU ZRXOG GR       LW V IDLU WR VD            ZRXOG EH WR SLFN WKH

  ORFDWLR     RI WKH WUD VDFWLR "

        $WWHPSW WR          HV    VLU

  4     $ G WR PD EH HYH           FKD JH WKH ORFDWLR      D   XPEHU RI WLPHV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 109 of 122




  SULRU WR WKH GHDO WR DYRLG GHWHFWLR                   E     ODZ H IRUFHPH W"

          &RUUHFW

  4       'LG        WKH 'HIH GD W ZDV           RW DEOH WR GR WKDW        FRUUHFW"

          &RUUHFW

  4       $ G    RX KDG WHVWLILHG DERXW VRPH FR YHUVDWLR V ZLWK WKH

  0H LFD        DWLR DO DERXW SURYLGL J WKH L IRUPDWLR                  WR WKH GULYHU

  , GR    W N RZ LI P       TXHVWLR         LV GLUHFWL J          RX WR WKH ULJKW SDUW

  RI   RXU WHVWLPR         RU     RW    EXW GLG       RX L GLFDWH WKDW WKH 0H LFD

   DWLR DO UHTXHVWHG WKDW              R SKR H        XPEHUV RU L IRUPDWLR       EH

  SURYLGHG WR WKH GULYHU"

          7KDW LV P       UHFROOHFWLR            HV    VLU

  4       'R    RX N RZ ZK      WKDW ZDV"

          1R    VLU

  4       6R WKH SHRSOH WKDW ZHUH L YROYHG L                   RUFKHVWUDWL J WKH

  WUD VDFWLR         ZRXOG EH WKH 0H LFD              DWLR DO D G WKH &, 5XEH         ZLWK

  WKH 8&       FRUUHFW"

           HV    VLU

  4       $ G WKH X GHUVWD GL J DPR J WKRVH RUJD L HUV ZDV WKH

  'HIH GD W ZDV WR EH VRUW RI FXW RXW RI WKLV DIWHU WKH GHDO ZDV

  GR H"

          &RUUHFW

  4       7KD N      RX

                7 ( &2857       $      WKL J IXUWKHU         0V    6WHL EHUJ"

                06     67(,1 (5        1R     RXU      R RU

                7 ( &2857       7KD N       RX        RX PD    VWHS GRZ      $    RWKHU
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 110 of 122




  ZLW HVVHV RU HYLGH FH"

              06   67(,1 (5        1R    RXU    R RU

              7 ( &2857    $ G     0U    (UND     GR    RX KDYH D    ZLW HVVHV

  RU HYLGH FH"

              05   (5.$1      HV     RXU   R RU       ,I , FRXOG , ZRXOG        ,

  KDYH ZKDW , ZRXOG OLNH WR RIIHU DV D VL JOH H KLELW                ZKLFK LV

  VHYHUDO OHWWHUV D G SKRWRJUDSKV RI WKH 'HIH GD W                  UHJDUGL J

  WKH 'HIH GD W D G KLV IDPLO

              7 ( &2857    $       REMHFWLR     0V     6WHL EHUJ"

              06   67(,1 (5        1R   -XGJH

              7 ( &2857    'R      RX KDYH D FRS       IRU 0V   6WHL EHUJ"

              06   67(,1 (5        , ZDV SURYLGHG ZLWK D FRS          RXU

   R RU

              7 ( &2857    $OO ULJKW          7KD N    RX

              05   (5.$1   3OHDVH        2U     ZKDWHYHU WKH      XPEHUL J

  V VWHP LV

              7 ( &2857    $OO ULJKW          6R 'HIH GD W V ( KLELW $ LV

  ZKLFK LV D FRPSLODWLR        RI GRFXPH WV LV DGPLWWHG IRU SXUSRVHV RI

  WKLV SURFHHGL J R O

               'HIH GD W ( KLELW $ UHFHLYHG L           HYLGH FH

              05   (5.$1   $ G       RXU   R RU   WKH       H W H KLELW , ZRXOG

  OLNH WR RIIHU LV D FRS        RI ZKDW DSSHDUV WR EH D          RULJL DO RI

  WKH RUGHU RI WKH LPPLJUDWLR           MXGJH ZLWK UHVSHFW WR 0U       -RKD

  0HMLD 1X H

              7 ( &2857    , P VRUU            RX DUH JLYL J PH WKH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 111 of 122




  RULJL DO"

                05    (5.$1       HV    ZKDW , X GHUVWD G LV WKH RULJL DO RI

  WKDW GRFXPH W

                7 ( &2857     1R        6R    RX UH UHVSR VLEOH IRU KROGL J

  R WR WKH RULJL DO RI WKH H KLELWV                       RX    HHG WR SURYLGH PH ZLWK

  D FRS

                05    (5.$1   1RW D SUREOHP             -XGJH

                7 ( &2857     2ND           $ G     RX KDYH WR PDL WDL        WKH

  H KLELWV IRU SXUSRVHV RI WKH KHDUL J LI D                       R H HOVH    HHGV WR

  JHW D FRS      RI WKLV

                05    (5.$1   $OO ULJKW             RXU    R RU     , EHJ     RXU SDUGR

  , OO WDNH FDUH RI WKDW ULJKW                RZ

                7 ( &2857     0U       (UND        LI   RX ZRXOG ZD W WR VXEPLW LW

  DIWHU WKH IDFW          RX FD    GRFNHW LW

                05    (5.$1   2ND           RXU     R RU

                7 ( &2857     0V       6WHL EHUJ        LV WKHUH D      REMHFWLR    WR

  WKDW H KLELW"

                06    67(,1 (5         1R     RXU       R RU

                7 ( &2857     $FWXDOO          , P      RW VXUH LI LW KDV

  LGH WLI L J L IRUPDWLR               0D EH       RX VKRXOG MXVW SURYLGH D FRS

  WR 0U    RUN VHSDUDWHO

                05    (5.$1       HV     RXU       R RU        , OO GR WKDW    7KD N

   RX     RXU    R RU

                7 ( &2857     2ND           6R LV WKDW 'HIH GD W V ( KLELW

  D G LW V           GR ZH KDYH D WLWOH IRU WKH H KLELW"
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 112 of 122




              05    (5.$1      7KDW ZLOO EH ( KLELW                LI WKH &RXUW

  DGPLWV LW    R FH , KDYH D FRS            RI LW UHGDFWHG

              7 ( &2857        ,V WKHUH D          REMHFWLR "

              06    67(,1 (5         1R REMHFWLR           -XGJH

              7 ( &2857        $OO ULJKW       6R ( KLELW          LV DGPLWWHG        RX

  MXVW   HHG WR SURYLGH D FRS          WR 0U         RUN    D G WKH    KH OO SXW WKH

   DPH RI WKH GRFXPH W R         WKH H KLELW OLVW

              05    (5.$1      7KD N       RX VR PXFK       RXU     R RU     7KDW V

  DSSUHFLDWHG

               'HIH GD W ( KLELW            UHFHLYHG L       HYLGH FH

              05    (5.$1      $ G IL DOO          , ZRXOG OLNH WR FDOO -RUJXL

  0HMLD XS WR WKH VWD G         SOHDVH

              7 ( &2857        6R KRZ OR J GR         RX D WLFLSDWH WKH

  WHVWLPR     LV JRL J WR EH"

              05    (5.$1      0D EH WH      PL XWHV       -XGJH

              7 ( &2857        2ND         $ G WKH    ZKDW GR       RX DOO ZD W WR GR

  DIWHU WKDW"      'R    RX ZD W WR KDYH KLP L WHUYLHZHG D G FRPH EDFN

  D G DUJXH"       'R    RX ZD W WR DUJXH       RZ D G ZDLW WR JHW WKH

  UHSRUW"    :KDW GR      RX ZD W WR GR"

              05    (5.$1      , ZRXOG OHDYH LW WR WKH &RXUW D G WKH

  8 LWHG 6WDWHV $WWRU H              RXU    R RU

              06    67(,1 (5         1RW N RZL J ZKDW WKH UHSRUW PLJKW

  VKRZ   LW PLJKW EH EHWWHU WR JHW WKH UHSRUW D G WKH                      DUJXH

              7 ( &2857        $OO ULJKW       6R WKH          0U     RUN     GR ZH

  KDYH D GDWH           DUH   RX DEOH WR L WHUYLHZ KLP WRGD                RU LV LW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 113 of 122




  JRL J WR EH VRPH RWKHU GD "

                8 6   352 $7,21           HV        RXU    R RU    , FD     L WHUYLHZ KLP

  ULJKW    RZ

                7 ( &2857       2ND           6R    RX ZLOO OLNHO        KDYH WKH UHSRUW

  HLWKHU DYDLODEOH ODWHU WRGD                 RU WRPRUURZ"

                8 6   352 $7,21          , P VRUU          RXU    R RU     IRU

  L WHUUXSWL J

                7 ( &2857          HV"

                8 6   352 $7,21          6R WKH L WHUSUHWHU KDV L GLFDWHG KH

  PD     RW EH DYDLODEOH

                7 ( ,17(535(7(5               HV    , WKRXJKW ZH G EH GR H HDUOLHU

                7 ( &2857          HV    VR GLG ,

                7 ( ,17(535(7(5           , KDYH D RWKHU FRXUW KHDUL J D G

  WKH    D RWKHU R H DW

                7 ( &2857       2ND           $OO ULJKW      6R ZH PD          HHG WR EUL J

  WKH 'HIH GD W EDFN L           WR EH L WHUYLHZHG DW D RWKHU GDWH                   6R

  VRPHWLPH      H W ZHHN      0U        RUN        0D EH :HG HVGD        RU 7KXUVGD "

                7 ( &/(5.       &RXUW LV DYDLODEOH               H W :HG HVGD      WKH

    WK    DW          S P     IRU D GHWH WLR          DUJXPH W

                06    67(,1 (5          , GR       W VHH D       UHDVR    ZK   WKDW FD    W

  KDSSH        RXU    R RU

                7 ( &2857       0U      (UND "

                05    (5.$1        HV     RXU       R RU     0D   , SURSRVH WKH         WK

  LI WKDW LV DW DOO FR YH LH W IRU WKH &RXUW"                       , KDYH D PRWLR

  KHDUL J L      WKH 6WDWH &RXUW          -XGJH       R    WKH     WK
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 114 of 122




             7 ( &/(5.       &RXUW LV DYDLODEOH R          WKH       WK DW

  S P

             05    (5.$1     7KD N      RX VR PXFK IRU WKH DFFRPPRGDWLR

  VLU

             06    67(,1 (5          , WKL N WKDW V IL H         ,    HYHU EUL J P

  SKR H EHFDXVH , OLYH L          IHDU RI LW JRL J RII       EXW , WKL N

  WKDW V IL H      RXU     R RU

             7 ( &2857       $OO ULJKW        ,I LW GRHV     W ZRUN        WKH    MXVW

  WDON WR 0U      (UND   D G SURSRVH D        HZ GDWH WR 0U          RUN

               R DKHDG     0U     RUN

             7 ( &/(5.       , ZDV MXVW JRL J WR VD           FRUUHFWLR

  S P

             05    (5.$1     1R SUREOHP

             7 ( &2857       $OO ULJKW        0U   (UND      RXU ZLW HVV

             05    (5.$1        HV    7KD N    RX VR PXFK        RXU       R RU

             -RUJXL      0HMLD       H UHTXLUHV WKH VHUYLFHV RI WKH

  6SD LVK L WHUSUHWHU VR , GR           W N RZ LI    RX FD       SURMHFW

             7 ( &2857       :DLW        RZ DUH ZH JRL J WR GR WKLV

  0V    6WHL EHUJ"

             7 ( ,17(535(7(5          , FD    VSHDN XS

             7 ( &2857       5LJKW      'R    RX   HHG

             06    67(,1 (5           RXU   R RU   , GR    W N RZ LI        RXU

   R RU      D G , P WKURZL J WKLV RXW WKHUH              RW N RZL J         , PHD

  WKH    RYHU PH W ZRXOG        RW REMHFW WR GHIH VH FRX VHO PDNL J D

  SURIIHU RI ZKDW WKLV ZLW HVV ZRXOG VD              EXW LW V XS WR KLP
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 115 of 122




                     7 ( &2857     , P MXVW         RW VXUH KRZ WKH PHFKD LFV

  0U    DGDG LV           RW D ZR GHUIXO L WHUSUHWHU              , P     RW VXUH KH FD

  GR WZR MREV DW WKH VDPH WLPH

                     7 ( ,17(535(7(5        , DVVXPH WKDW LI , DP VWD GL J ULJKW

  KHUH D G , VSHDN XS              WKH 'HIH GD W VKRXOG EH DEOH WR OLVWH

                     7 ( &2857     5LJKW       2ND        7KH 'HIH GD W FD

  X GHUVWD G WKH 6SD LVK              D G WKH         RX DUH JRL J WR WUD VODWH IRU

  XV    'R       RX ZD W WR XVH WKH KHDGSKR H RU                  RX WKL N    RX UH IL H"

                     7 ( ,17(535(7(5        , WKL N , VKRXOG EH RND

                     7 ( &2857     2ND         $OO ULJKW     0U    (UND

                     05   (5.$1    7KD N       RX    0D     WKH ZLW HVV EH VZRU

                     7 ( &/(5.     3OHDVH UDLVH         RXU ULJKW KD G

                     :LW HVV VZRU

                     7 ( :,71(66       HV      , VZHDU

                     7 ( &/(5.     3OHDVH VWDWH         RXU IXOO     DPH IRU WKH

  UHFRUG        VSHOO      RXU ODVW      DPH

                     7 ( :,71(66      -RUJXL        0HMLD    - R U J X L        0HMLD

  0 H M L D

                     7 ( &/(5.     2ND          RX PD     EH VHDWHG

                     -25 8,1 0(-,$    KDYL J EHH          GXO   VZRU    E    WKH &OHUN

  ZDV H DPL HG D G WHVWLILHG DV IROORZV

                                     ',5(&7 (;$0,1$7,21

       05       (5.$1

  4         ,    D    LFH ORXG YRLFH ZLOO           RX WHOO WKH &RXUW ZKDW        RXU

  UHODWLR VKLS LV WR WKH 'HIH GD W
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 116 of 122




        0   EURWKHU

  4     :KHUH GR      RX OLYH"

        ,   3KLODGHOSKLD     3H     V OYD LD

  4     $ G ZKHUH GRHV WKH 'HIH GD W OLYH"

        ,   3KLODGHOSKLD     3H     V OYD LD

  4      RZ RIWH     GR    RX VHH WKH 'HIH GD W"

        (YHU    GD

  4     2ND     $ G GR     RX ZRUN IRU D OLYL J     VLU"

         HV

  4     :KDW GR      RX GR IRU ZRUN"

        3LSH ILWWHU       SLSL J

  4     $ G LV WKDW IRU D FRPSD        "

         HV

  4     :KDW FRPSD        VLU"

         .$

  4     $ G    VLU   LV WKH 'HIH GD W PDUULHG       WR   RXU N RZOHGJH"

         HV

  4     $ G ZKDW LV KLV ZLIH V        DPH"

        :H G    5RGULJXH

  4     ,V VKH KHUH L      FRXUW"

         HV

  4     :RXOG    RX LGH WLI      KHU IRU WKH UHFRUG"

         HV     6KH V ULJKW WKHUH      L GLFDWL J

  4     :KDW FRORU FORWKL J LV VKH ZHDUL J"

         HOORZ D G ZKLWH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 117 of 122




  4         $ G GRHV WKH 'HIH GD W               KRZ OR J KDV KH EHH        ZLWK

  0V    0HMLD"

            $SSUR LPDWHO        WH     HDUV RU PRUH

  4         $ G GR WKH WZR RI WKHP OLYH WRJHWKHU"

             HV

                  7 ( &2857          ( FXVH PH    0U    (UND       RX DUH ZHOFRPH WR

  SUHVH W ZKDW          RX ZD W        7KLV LV DOO WKH L IRUPDWLR           WKDW ZLOO

  EH L      WKH SUHWULDO VHUYLFHV UHSRUW

                  05    (5.$1        2ND    -XGJH

                  7 ( &2857          6R WKH SUHWULDO VHUYLFHV RIILFHU ZLOO DVN

  WKH 'HIH GD W DERXW DOO KLV IDPLO                    FKDUDFWHULVWLFV D G KDELWV

  D G        VR MXVW VR         RX N RZ WKDW D G

                  05    (5.$1         HV

                  7 ( &2857            PD EH     RX FD    WDLORU WKH WHVWLPR

                  05    (5.$1        , OO NHHS LW YHU         OLPLWHG   , MXVW ZD WHG

  WKH &RXUW WR KHDU SHUVR DOO                IURP R H IDPLO        PHPEHU   D G , ZLOO

  PDNH LW EULHI

                  7 ( &2857          6XUH   WKDW V IL H

  4         $ G   VLU    GRHV WKH 'HIH GD W              WR    RXU N RZOHGJH    GRHV KH

  RZ    D     ZHDSR V"

             H GRHV DW KRPH

  4         2ND        $ G ZRXOG WKDW          LV WKDW VRPHWKL J WKDW FD           EH

  VXUUH GHUHG WR WKH &RXUW"

             HV    ,W V OHJDO

  4         2ND        $ G KDV WKH 'HIH GD W HYHU EHH             L YROYHG L    D
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 118 of 122




  YLROH W L FLGH WV         WR    RXU N RZOHGJH"

        1HYHU

  4     'RHV WKH 'HIH GD W KDYH D                RFFXSDWLR      DV IDU DV     RX N RZ"

  'RHV KH ZRUN"

         HV

  4     2ND        $ G KDYH       RX HYHU N RZ        WKH 'HIH GD W WR EH

  L YROYHG L       D     FULPL DO DFWLYLW          UHJDUGL J GUXJV RU RWKHUZLVH"

        1R     HYHU

  4     2ND        $ G GR    RX           DUH   RX DZDUH RI ZKHWKHU RU        RW KH

  RZ V D KRPH"

         HV

  4     2ND        'RHV KH RZ         D     RWKHU SURSHUW       WR     RXU N RZOHGJH"

         HV

  4     :KDW HOVH GRHV KH RZ               RWKHU WKD       KLV KRPH"

         H RZ V D JDUDJH

  4     2ND        $ G GRHV KH RZ           WKDW MRL WO      ZLWK KLV WKUHH

  EURWKHUV"

        7ZR EURWKHUV D G R H VLVWHU

  4     $ G ZRXOG        RX D G       RXU EURWKHUV D G VLVWHU EH ZLOOL J WR

  SXW WKDW JDUDJH XS DV DVVLVWD FH DV D VXUHW                    WR WKH &RXUW"

         HV    VLU

  4     7KD N      RX

              7 ( &2857          0V       6WHL EHUJ    D     FURVV H DPL DWLR "

              06       67(,1 (5           9HU   EULHIO

              7 ( &2857           HV
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 119 of 122




                                  &5266 (;$0,1$7,21

      06       67(,1 (5

  4        :KDW NL G RI ZHDSR V GRHV         RXU EURWKHU KDYH L    WKH KRXVH"

           , GR    W N RZ H DFWO

  4        0RUH WKD    R H"

           1R

  4        $UH    RX VXUH"

           6XUH

  4         XW    RX GR    W N RZ LI LW V D JX     RU D N LIH"

           , GR    RW N RZ H DFWO

  4        'LG    RX KDYH D      LGHD ZKHUH    RXU EURWKHU ZDV JRL J ODVW

  :HG HVGD        PRU L J ZKH     KH OHIW HDUO "

           1R

  4        6R KH GRHV      W GLVFXVV HYHU WKL J ZLWK     RX   FRUUHFW"

           1R     ,W ZDV ZRUN UHODWHG L WHUYLHZ       , ZDV JRL J WR JR

  L WR D        HZ MRE WKDW GD

  4        2    -X H   WK D G -X H      WK"

            HV

  4        6R ERWK GD V      RX ZHUH FRPSOHWHO     RFFXSLHG ZLWK D

  L WHUYLHZ IRU D          HZ MRE VXFK WKDW    RXU EURWKHU FRXOG     W WDON WR

   RX"

           1R     , ZDV SURYLGL J D WHVW      VSHFLILF WHVW WKDW LV

  UHTXLUHG IRU P          MRE IRU WKRVH WZR GD V

  4        $ G WKH     ZH W DOO    LJKW"

           1R     , ZRNH XS DW         D P    , KDG WR EH WKHUH DW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 120 of 122




  6R , IRX G RXW DERXW WKLV ZKH               , ZDV JLYH   D FDOO D G , ZDV

  WROG ZKDW KDG KDSSH HG

  4       'LG    RX N RZ       RXU EURWKHU FDPH L WR WKH 8 LWHG 6WDWHV

  LOOHJDOO      L         "

          , P    RW VXUH DERXW WKDW

  4       'LG    RX N RZ KH OLYHG L        WKH 8 LWHG 6WDWHV LOOHJDOO       IRU

       HDUV            HDUV"

           HV           HDUV    , WKL N

  4       $ G GLG      RXU EURWKHU HYHU WDON WR          RX DERXW IL L J WKDW

  SUREOHP KDG KH         RW EHH      FDXJKW E   ODZ H IRUFHPH W"

          1R    , GR    W N RZ H DFWO

  4       $ G GR     RX N RZ LI WKLV KRXVH D G WKLV JDUDJH WKDW WKH

  'HIH GD W RZ V DUH RZ HG IUHH RI D                H FXPEUD FHV      D

  PRUWJDJHV RU"

          7KH JDUDJH LV RZ HG E          XV      H D G P VHOI D G D VLVWHU RI

  RXUV ERXJKW LW         WKH WKUHH RI XV

  4       6R WKHUH V        R PRUWJDJH R      LW"

          1R

  4       $ G ZKDW DERXW WKH RWKHU SURSHUW "

           HV    WKHUH LV D PRUWJDJH R          WKDW

                06     67(,1 (5       1R IXUWKHU TXHVWLR V        -XGJH

                7 ( &2857        $OO ULJKW      7KD N    RX YHU     PXFK   RX PD

  VWHS GRZ

                6R , WKL N , ZLOO VHH HYHU R H IRU DUJXPH W R                   LV

  WKHUH         0U   (UND      DUH    RX PDNL J D      DUJXPH W R    SUREDEOH
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 121 of 122




  FDXVH"

               05   (5.$1    1R     RXU    R RU

               7 ( &2857     6R , GR IL G WKDW WKHUH LV SUREDEOH FDXVH

  WR EHOLHYH WKDW D FULPH ZDV FRPPLWWHG             DPHO    SRVVHVVLR     ZLWK

  L WH W WR GLVWULEXWH            JUDPV RU PRUH RI D PL WXUH D G

  VXEVWD FH FR WDL L J D GHWHFWDEOH DPRX W RI IH WD                 O L

  YLRODWLR     RI     8 LWHG 6WDWHV &RGH 6HFWLR V              D      D G

   E       $   YL   D G WKDW WKH 'HIH GD W          WKHUH V SUREDEOH FDXVH

  WKDW WKH 'HIH GD W FRPPLWWHG WKDW FULPH               , ZLOO VHH HYHU R H

   H W ZHHN     , EHOLHYH         LV WKDW ULJKW    0U     RUN"      IRU

  DUJXPH W      7KD N   RX

               05   (5.$1    7KD N    RX    RXU   R RU

               06   67(,1 (5       7KD N   RX     RXU   R RU

               7 ( &/(5.     $OO ULVH      &RXUW LV L      UHFHVV

               5HFRUGL J H GV DW
Case 1:19-cr-10234-FDS Document 88 Filed 12/08/20 Page 122 of 122




                       &(57,),&$7( 2) 2)),&,$/ 5(3257(5



                   ,    /L GD :DOVK    5HJLVWHUHG 3URIHVVLR DO 5HSRUWHU

  D G &HUWLILHG 5HDOWLPH 5HSRUWHU        L     D G IRU WKH 8 LWHG 6WDWHV

  'LVWULFW &RXUW IRU WKH 'LVWULFW RI 0DVVDFKXVHWWV          GR KHUHE

  FHUWLI   WKDW WKH IRUHJRL J WUD VFULSW LV D WUXH D G FRUUHFW

  WUD VFULSW RI WKH VWH RJUDSKLFDOO          UHSRUWHG SURFHHGL JV KHOG L

  WKH DERYH H WLWOHG PDWWHU WR WKH EHVW RI P          VNLOO D G DELOLW

                          'DWHG WKLV     UG GD    RI -X H




                           V   /L GD :DOVKBBBBBBBBBBBBBBB

                          /L GD :DOVK    535    &55

                          2IILFLDO &RXUW 5HSRUWHU
